SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-32216) UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 64 and REGISTRATION STATEMENT (NO. 811-5962) UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 67 VANGUARD VARIABLE INSURANCE FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrant’s Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date), pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [X] on April 19, 2013, pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard Variable Insurance Fund > Prospectus April xx, 2013 Money Market Portfolio Total Stock Market Index Portfolio Short-Term Investment-Grade Portfolio Equity Index Portfolio Total Bond Market Index Portfolio Mid-Cap Index Portfolio High Yield Bond Portfolio Growth Portfolio Conservative Allocation Portfolio Capital Growth Portfolio Moderate Allocation Portfolio Small Company Growth Portfolio Balanced Portfolio International Portfolio Equity Income Portfolio REIT Index Portfolio Diversified Value Portfolio This prospectus contains financial data for the Portfolios through the fiscal year ended December 31, 2012. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents An Introduction to Vanguard Variable Portfolio Summaries Insurance Fund 39 Money Market Portfolio 1 More on the Portfolios 39 Short-Term Investment-Grade Portfolio 3 More on the Money Market Portfolio 40 Total Bond Market Index Portfolio 5 More on the Bond Portfolios 41 High Yield Bond Portfolio 7 More on the Balanced Portfolios 46 Conservative Allocation Portfolio 10 More on the Stock Portfolios 48 Moderate Allocation Portfolio 12 Additional Information 57 Balanced Portfolio 15 Turnover Rate 60 Equity Income Portfolio 17 The Portfolios and Vanguard 60 Diversified Value Portfolio 20 Investment Advisors 60 Total Stock Market Index Portfolio 22 Taxes 67 Equity Index Portfolio 24 Share Price 67 Mid-Cap Index Portfolio 26 Financial Highlights 68 Growth Portfolio 28 General Information 78 Capital Growth Portfolio 30 Glossary of Investment Terms 80 Small Company Growth Portfolio 32 International Portfolio 34 REIT Index Portfolio * 37 1 Money Market Portfolio Investment Objective The Portfolio seeks to provide current income while maintaining liquidity and a stable share price of $1. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Total Annual Operating Expenses 1 XX.XX% 1 Vanguard and the Portfolio's Board have voluntarily agreed to temporarily limit certain net operating expenses in excess of the Portfolio's daily yield so as to maintain a zero or positive yield for the Portfolio. Vanguard and the Portfolio's Board may terminate the temporary expense limitation at any time. Example The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual portfolio operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Primary Investment Policies The Portfolio invests primarily in high-quality, short-term money market instruments, including certificates of deposit, bankers acceptances, commercial paper, and other money market securities. To be considered high quality, a security generally must be rated in one of the two highest credit-quality categories for short-term securities by at least two nationally recognized rating services (or by one, if only one rating service has rated the security). If unrated, the security must be determined by Vanguard to be of quality equivalent to securities in the two highest credit-quality categories. The Portfolio invests more than 25% of its assets in securities issued by companies in the financial services industry. The Portfolio maintains a dollar-weighted average maturity of 60 days or less and a dollar-weighted average life of 120 days or less. Primary Risks The Portfolio is designed for investors with a low tolerance for risk; however, the Portfolio is subject to the following risks, which could affect the Portfolios performance :  Income risk , which is the chance that the Portfolios income will decline because of falling interest rates. Because the Portfolios income is based on short-term interest rateswhich can fluctuate significantly over short periodsincome risk is expected to be high.  Manager risk, which is the chance that poor security selection will cause the Portfolio to underperform relevant benchmarks or other funds with a similar investment objective.  Credit risk, which is the chance that the issuer of a security will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that security to decline. Credit risk should be very low for the Portfolio because it invests primarily in securities that are considered to be of high quality. 2  Industry concentration risk , which is the chance that there will be overall problems affecting a particular industry. Because the Portfolio invests more than 25% of its assets in securities issued by companies in the financial services industry, the Portfolios performance depends to a greater extent on the overall condition of that industry. An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Portfolio seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the Portfolio. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows how the performance of the Portfolio has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Portfolio compare with those of a relevant market index and a comparative benchmark, which have investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Returns for the Variable Insurance Money Market Funds Average are derived from data provided by Lipper Inc. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. During the periods shown in the bar chart, the highest return for a calendar quarter was 1.32% (quarter ended December 31, 2006), and the lowest return for a quarter was 0.03% (quarter ended September 30, 2011). Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Money Market Portfolio 0.14% 0.79% 1.95% Comparative Benchmarks (reflect no deduction for fees or expenses) Citigroup 3-Month U.S. Treasury Bill Index 0.07% 0.44% 1.69% Variable Insurance Money Market Funds Average Investment Advisor The Vanguard Group, Inc. Portfolio Manager John C. Lanius, Portfolio Manager for Vanguard. He has managed the Portfolio since 2004. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. Payments to Financial Intermediaries The Portfolio and its investment advisor do not pay financial intermediaries for sales of Portfolio shares. 3 Short-Term Investment-Grade Portfolio Investment Objective The Portfolio seeks to provide current income while maintaining limited price volatility. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Total Annual Operating Expenses XX.XX% Example The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual portfolio operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was xx%. Primary Investment Strategies The Portfolio invests in a variety of high-quality and, to a lesser extent, medium-quality fixed income securities, at least 80% of which will be short- and intermediate-term investment-grade securities. High-quality fixed income securities are those rated the equivalent of A3 or better by Moodys Investors Service, Inc. (Moodys), or by another independent rating agency or, if unrated, are determined to be of comparable quality by the advisor; medium-quality fixed income securities are those rated the equivalent of Baa1, Baa2, or Baa3 by Moodys or another independent rating agency, or, if unrated, are determined to be of comparable quality by the advisor. (Investment-grade fixed income securities are those rated the equivalent of Baa3 and above by Moodys.) The Portfolio is expected to maintain a dollar-weighted average maturity of 1 to 4 years. Primary Risks The Portfolio is designed for investors with a low tolerance for risk; however, you could still lose money by investing in it. The Portfolio is subject to the following risks, which could affect the Portfolios performance :  Income risk, which is the chance that the Portfolios income will decline because of falling interest rates. Income risk is generally high for short-term bond funds, so investors should expect the Portfolios monthly income to fluctuate.  Interest rate risk , which is the chance that bond prices overall will decline because of rising interest rates. Interest rate risk should be low for the Portfolio because it invests primarily in short-term bonds, whose prices are much less sensitive to interest rate changes than are the prices of long-term bonds. 4  Credit risk, which is the chance that a bond issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that bond to decline. Although the Portfolio invests a limited portion of its assets in low-quality bonds, credit risk should be low for the Portfolio because it invests primarily in bonds that are considered high-quality and, to a lesser extent, in bonds that are considered medium-quality.  Manager risk, which is the chance that poor security selection will cause the Portfolio to underperform relevant benchmarks or other funds with a similar investment objective. An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows how the performance of the Portfolio has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Portfolio compare with those of a relevant market index, which has investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. During the periods shown in the bar chart, the highest return for a calendar quarter was 5.92% (quarter ended June 30, 2009), and the lowest return for a quarter was 2.98% (quarter ended September 30, 2008). Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Short-Term Investment-Grade Portfolio 4.42% 4.26% 4.01% Barclays U.S. 1-5 Year Credit Bond Index (reflects no deduction for fees or expenses) 5.51% 5.17% 4.57% Investment Advisor The Vanguard Group, Inc. Portfolio Manager Gregory S. Nassour, CFA, Principal of Vanguard. He has managed the Portfolio since 2002. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. Payments to Financial Intermediaries The Portfolio and its investment advisor do not pay financial intermediaries for sales of Portfolio shares. 5 Total Bond Market Index Portfolio Investment Objective The Portfolio seeks to track the performance of a broad, market-weighted bond index. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Total Annual Operating Expenses XX.XX% Example The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual portfolio operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was xxx%. Primary Investment Strategies The Portfolio employs an indexing investment approach designed to track the performance of the Barclays U.S . Aggregate Float Adjusted Index. This Index represents a wide spectrum of public, investment-grade, taxable, fixed income securities in the United Statesincluding government, corporate, and international dollar-denominated bonds, as well as mortgage-backed and asset-backed securitiesall with maturities of more than 1 year. The Portfolio invests by sampling the Index, meaning that it holds a broadly diversified collection of securities that, in the aggregate, approximates the full Index in terms of key risk factors and other characteristics. All of the Portfolios investments will be selected through the sampling process, and at least 80% of the Portfolios assets will be invested in bonds held in the Index. The Portfolio maintains a dollar-weighted average maturity consistent with that of the Index, which generally ranges between 5 and 10 years. 6 Primary Risks An investment in the Portfolio could lose money over short or even long periods. You should expect the Portfolios share price and total return to fluctuate within a wide range, like the fluctuations of the overall bond market. The Portfolio is subject to the following risks, which could affect the Portfolios performance :  Interest rate risk , which is the chance that bond prices overall will decline because of rising interest rates. Interest rate risk should be moderate for the Portfolio because it invests primarily in short- and intermediate-term bonds, whose prices are less sensitive to interest rate changes than are the prices of long-term bonds.  Income risk , which is the chance that the Portfolios income will decline because of falling interest rates. Income risk is generally moderate for intermediate-term bond funds, so investors should expect the Portfolios monthly income to fluctuate accordingly.  Credit risk, which is the chance that a bond issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that bond to decline. Credit risk should be low for the Portfolio because it purchases only bonds that are of investment-grade quality.  Call risk, which is the chance that during periods of falling interest rates, issuers of callable bonds may call (redeem) securities with higher coupons or interest rates before their maturity dates. The Portfolio would then lose any price appreciation above the bonds call price and would be forced to reinvest the unanticipated proceeds at lower interest rates, resulting in a decline in the Portfolios income. For mortgage-backed securities, this risk is known as prepayment risk . Call/ prepayment risk should be moderate for the Portfolio because it invests only a portion of its assets in callable bonds and mortgage-backed securities.  Index sampling risk , which is the chance that the securities selected for the Portfolio, in the aggregate, will not provide investment performance matching that of the Portfolios target index. Index sampling risk for the Portfolio should be low. An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows how the performance of the Portfolio has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Portfolio compare with those of its target index and other comparative indexes, which have investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. Annual Total Returns  Total Bond Market Index Portfolio During the periods shown in the bar chart, the highest return for a calendar quarter was 4.40% (quarter ended December 31, 2008), and the lowest return for a quarter was 2.56% (quarter ended June 30, 2004). 7 Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Total Bond Market Index Portfolio 4.02% 5.86% 5.11% Comparative Indexes (reflect no deduction for fees or expenses) Barclays U.S. Aggregate Bond Index 4.21% 5.95% 5.18% Barclays U.S. Aggregate Float Adjusted Index   Spliced Barclays U.S. Aggregate Float Adjusted Index Investment Advisor The Vanguard Group, Inc. Portfolio Managers William D. Baird, Portfolio Manager for Vanguard. He has co-managed the Portfolio since 2008. Gregory Davis, CFA, Principal of Vanguard and head of Vanguards Bond Index Group. He has co-managed the Portfolio since 2008. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. Payments to Financial Intermediaries The Portfolio and its investment advisor do not pay financial intermediaries for sales of Portfolio shares. High Yield Bond Portfolio Investment Objective The Portfolio seeks to provide a high level of current income. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Total Annual Operating Expenses XX.XX% 8 Example The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual portfolio operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was xx%. Primary Investment Strategies The Portfolio invests mainly in a diversified group of high-yielding, higher-risk corporate bondscommonly known as junk bondswith medium- and lower-range credit-quality ratings. The Portfolio invests at least 80% of its assets in corporate bonds that are rated below Baa by Moodys Investors Service, Inc. (Moodys); have an equivalent rating by any other independent bond-rating agency; or, if unrated, are determined to be of comparable quality by the Portfolios advisor. The Portfolios 80% policy may be changed only upon 60 days notice to shareholders. The Portfolio may not invest more than 20% of its assets in any of the following, taken as a whole: bonds with credit ratings lower than B or the equivalent, convertible securities, preferred stocks, and fixed and floating rate loans of medium- to lower-range credit quality. The loans in which the Portfolio may invest will be rated Baa or below by Moodys; have an equivalent rating by any other independent bond-rating agency; or, if unrated, are determined to be of comparable quality by the Portfolios advisor. The Portfolios high-yield bonds and loans have mostly short- and intermediate-term maturities. Primary Risks An investment in the Portfolio could lose money over short or even long periods. You should expect the Portfolios share price and total return to fluctuate within a wide range, like the fluctuations of the overall bond market. The Portfolio is subject to the following risks, which could affect the Portfolios performance :  Credit risk , which is the chance that a bond or loan issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that bond to decline. Credit risk should be high for the Portfolio because it invests primarily in bonds and loans with medium- and lower-range credit-quality ratings.  Income risk , which is the chance that the Portfolios income will decline because of falling interest rates. A Portfolios income declines when interest rates fall because the Portfolio then must invest in lower-yielding bonds. Income risk is generally moderate for intermediate-term bond funds, so investors should expect the Portfolios monthly income to fluctuate accordingly.  Interest rate risk , which is the chance that bond and loan prices overall will decline because of rising interest rates. Interest rate risk should be moderate for the Portfolio because it invests primarily in short- and intermediate-term bonds, whose prices are less sensitive to interest rate changes than are the prices of long-term bonds.  Liquidity risk , which is the chance that the Portfolio could experience difficulties in valuing and selling illiquid high-yield bonds or loans. In the event that the Portfolio needs to sell a portfolio security during periods of infrequent trading of the security, it may not receive full value for the security.  Manager risk , which is the chance that poor security selection will cause the Portfolio to underperform relevant benchmarks or other funds with a similar investment objective. An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 9 Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows how the performance of the Portfolio has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Portfolio compare with those of a relevant market index, which has investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. Annual Total Returns  High Yield Bond Portfolio During the periods shown in the bar chart, the highest return for a calendar quarter was 14.41% (quarter ended June 30, 2009), and the lowest return for a quarter was 14.60% (quarter ended December 31, 2008). Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years High Yield Bond Portfolio 14.30% 8.23% 7.88% Barclays U.S. Corporate High-Yield Bond Index (reflects no deduction for fees or expenses) 15.81% 10.34% 10.62% Investment Advisor Wellington Management Company, LLP Portfolio Manager Michael L. Hong, CFA, Vice President and Fixed Income Portfolio Manager of Wellington Management. He has managed the Portfolio since 2008. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. Payments to Financial Intermediaries The Portfolio and its investment advisor do not pay financial intermediaries for sales of Portfolio shares. 10 Conservative Allocation Portfolio Investment Objective The Portfolio seeks to provide current income and low to moderate capital appreciation. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Acquired Fund Fees and Expenses XX.XX% Total Annual Operating Expenses XX.XX% Example The following example is intended to help you compare the cost of investing in the Portfolio (based on the fees and expenses of the underlying funds) with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual operating expenses of the Portfolio and its underlying funds remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Portfolio Turnover The Portfolio may pay transaction costs, such as purchase fees, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was xx%. Primary Investment Strategies The Portfolio invests in other Vanguard mutual funds, rather than in individual securities. The Portfolio follows a balanced investment approach by allocating approximately 60% of its assets to bonds and 40% to common stocks. The Portfolios targeted asset allocation among the underlying funds is:  Vanguard Variable Insurance Fund Total Bond Market Index Portfolio 60%  Vanguard Variable Insurance Fund Equity Index Portfolio 22%  Vanguard Total International Stock Index Fund 12%  Vanguard Extended Market Index Fund 6% The Portfolios indirect bond holdings are a diversified mix of short-, intermediate-, and long-term U.S. government, U.S. agency, and investment-grade corporate bonds, as well as mortgage-backed and asset-backed securities. The Portfolios indirect stock holdings consist substantially of large-capitalization U.S. stocks and, to a lesser extent, mid- and small-cap U.S. stocks and foreign stocks. The Portfolio uses its investment in Vanguard Variable Insurance Fund Equity Index Portfolio and Vanguard Extended Market Index Fund to gain exposure to the overall domestic stock market. While the percentage of the Portfolios assets invested in 11 either of these two underlying funds may deviate slightly from its target allocation, the combination of the two underlying funds will equal approximately 28% of the Portfolios assets in the aggregate. Primary Risks The Portfolio is subject to the risks associated with the stock and bond markets, any of which could cause an investor to lose money. However, because bonds usually are less volatile than stocks, and because the Portfolio invests more than half of its assets in fixed income securities, the Portfolios overall level of risk should be low to moderate .  With approximately 60% of its assets allocated to bonds, the Portfolio is proportionately subject to bond risks, including: interest rate risk , which is the chance that bond prices overall will decline because of rising interest rates; credit risk , which is the chance that the issuer of a security will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that security to decline, thus reducing the underlying funds return; and income risk , which is the chance that an underlying funds income will decline because of falling interest rates. If an underlying fund holds securities that are callable, the underlying funds income may decline because of call risk , which is the chance that during periods of falling interest rates, issuers of callable bonds may call (redeem) securities with higher coupons or interest rates before their maturity dates. An underlying fund would then lose any price appreciation above the bonds call price and would be forced to reinvest the unanticipated proceeds at lower interest rates, resulting in a decline in the underlying funds income. For mortgage-backed securities, this risk is known as prepayment risk.  With approximately 40% of its assets allocated to stocks, the Portfolio is proportionately subject to stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Portfolio is also subject to the following risks associated with investments in foreign stocks: country/regional risk , which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in any one country or region; and currency risk , which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. Country/regional risk and currency risk are especially high in emerging markets.  Index sampling risk , which is the chance that the securities selected for an underlying fund, in the aggregate, will not provide investment performance matching that of the Portfolios target index . An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows the performance of the Portfolio in its first full calendar year. The table shows how the average annual total returns of the Portfolio compare with those of [determine at a later date], which have investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. Annual Total Returns  Conservative Allocation Portfolio During the periods shown in the bar chart, the highest return for a calendar quarter was 5.03% (quarter ended March 31, 2012), and the lowest return for a quarter was 0.51% (quarter ended June 30, 2012). 12 Average Annual Total Returns for Periods Ended December 31, 2012 Since Inception (Oct. 19, 1 Year Conservative Allocation Portfolio 9.25% 9.62% Comparative Benchmarks (reflects no deduction for fees or expenses) Conservative Allocation Composite Index 9.40% 9.68% Variable Insurance Mixed-Asset Target Allocation Conservative Funds Average Investment Advisor The Vanguard Group, Inc. Portfolio Manager Duane F. Kelly, Principal of Vanguard. He has managed the Portfolio since its inception in 2011. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. Payments to Financial Intermediaries The Portfolio and its investment advisor do not pay financial intermediaries for sales of Portfolio shares. Moderate Allocation Portfolio Investment Objective The Portfolio seeks to provide capital appreciation and a low to moderate level of current income. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Acquired Fund Fees and Expenses XX.XX% Total Annual Operating Expenses XX.XX% 13 Example The following example is intended to help you compare the cost of investing in the Portfolio (based on the fees and expenses of the underlying funds) with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual operating expenses of the Portfolio and its underlying funds remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Portfolio Turnover The Portfolio may pay transaction costs, such as purchase fees, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was xx%. Primary Investment Strategies The Portfolio invests in other Vanguard mutual funds, rather than in individual securities. The Portfolio follows a balanced investment approach by allocating approximately 60% of its assets to common stocks and 40% to bonds. The Portfolios targeted asset allocation among the underlying funds is:  Vanguard Variable Insurance Fund Total Bond Market Index Portfolio 40%  Vanguard Variable Insurance Fund Equity Index Portfolio 34%  Vanguard Total International Stock Index Fund 18%  Vanguard Extended Market Index Fund 8% The Portfolio uses its investment in Vanguard Variable Insurance Fund Equity Index Portfolio and Vanguard Extended Market Index Fund to gain exposure to the overall domestic stock market. While the percentage of the Portfolios assets invested in either of these two underlying funds may deviate slightly from its target allocation, the combination of the two underlying funds will equal approximately 42% of the Portfolios assets in the aggregate. The Portfolios indirect stock holdings consist substantially of large-capitalization U.S. stocks and, to a lesser extent, mid- and small-cap U.S. stocks and foreign stocks. The Portfolios indirect bond holdings are a diversified mix of short-, intermediate-, and long-term U.S. government, U.S. agency, and investment-grade corporate bonds, as well as mortgage-backed and asset-backed securities. Primary Risks The Portfolio is subject to the risks associated with the stock and bond markets, any of which could cause an investor to lose money. However, because bonds usually are less volatile than stocks, and because the Portfolio invests a significant portion of its assets in fixed income securities , the Portfolios overall level of risk should be moderate.  With approximately 60% of its assets allocated to stocks, the Portfolio is proportionately subject to stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Portfolio is also subject to the following risks associated with investments in foreign stocks: country/ regional risk , which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in any one country or region; and currency risk , which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. Country/regional risk and currency risk are especially high in emerging markets.  With approximately 40% of its assets allocated to bonds, the Portfolio is proportionately subject to bond risks, including: interest rate risk , which is the chance that bond prices overall will decline because of rising interest rates; credit risk, which is the chance that the issuer of a security will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that security to decline, thus reducing the underlying funds return; and income risk , which is the chance that an underlying funds income will decline because of falling interest rates. If an underlying fund holds securities that are callable, the underlying funds income may decline because of call risk , which is the chance that during periods of falling interest rates, issuers of callable bonds may call (redeem) securities with higher coupons or interest rates before their maturity dates. An underlying fund would then lose any price appreciation 14 above the bonds call price and would be forced to reinvest the unanticipated proceeds at lower interest rates, resulting in a decline in the underlying funds income. For mortgage-backed securities, this risk is known as prepayment risk.  I ndex sampling risk , which is the chance that the securities selected for an underlying fund, in the aggregate, will not provide investment performance matching that of the Portfolios target index . An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows the performance of the Portfolio in its first full calendar year. The table shows how the average annual total returns of the Portfolio compare with those of [determine at a later date], which have investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. Annual Total Returns  Moderate Allocation Portfolio During the periods shown in the bar chart, the highest return for a calendar quarter was 7.52% (quarter ended March 31, 2012), and the lowest return for a quarter was 1.82% (quarter ended June 30, 2012). Average Annual Total Returns for Periods Ended December 31, 2012 Since Inception (Oct. 19, 1 Year Moderate Allocation Portfolio 11.84% 11.92% Comparative Benchmarks (reflects no deduction for fees or expenses) Moderate Allocation Composite Index 11.89% 11.94% Variable Insurance Mixed-Asset Target Allocation Moderate Funds Average Investment Advisor The Vanguard Group, Inc. Portfolio Manager Duane F. Kelly, Principal of Vanguard. He has managed the Portfolio since its inception in 2011. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. 15 Payments to Financial Intermediaries The Portfolio and its investment advisor do not pay financial intermediaries for sales of Portfolio shares. Balanced Portfolio Investment Objective The Portfolio seeks to provide long-term capital appreciation and reasonable current income. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Total Annual Operating Expenses XX.XX% Example The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual portfolio operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was xx%. Primary Investment Strategies The Portfolio invests 60% to 70% of its assets in dividend-paying and, to a lesser extent, non-dividend-paying common stocks of established large and mid-size companies. In choosing these companies, the advisor seeks those that appear to be undervalued but have prospects for improvement. These stocks are commonly referred to as value stocks. The remaining 30% to 40% of Portfolio assets are invested mainly in fixed income securities that the advisor believes will generate a reasonable level of current income. These securities include investment-grade corporate bonds, with some exposure to U.S. Treasury and government agency bonds, and mortgage-backed securities. 16 Primary Risks The Portfolio is subject to the risks associated with the stock and bond markets, any of which could cause an investor to lose money. However, because stock and bond prices can move in different directions or to different degrees, the Portfolios bond holdings may counteract some of the volatility experienced by the Portfolios stock holdings .  With approximately 60% to 70% of its assets allocated to stocks, the Portfolio is proportionately subject to stock risks: stock market risk , which is the chance that stock prices overall will decline; and investment style risk , which is the chance that returns from large- and mid-capitalization value stocks will trail returns from the overall stock market. Historically, mid-cap stocks have been more volatile in price than the large-cap stocks that dominate the overall market, and they often perform quite differently.  With approximately 30% to 40% of its assets allocated to bonds, the Portfolio is proportionately subject to bond risks: interest rate risk , which is the chance that bond prices overall will decline because of rising interest rates; income risk , which is the chance that the Portfolios income will decline because of falling interest rates; credit risk , which is the chance that a bond issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that bond to decline; and call risk , which is the chance that during periods of falling interest rates, issuers of callable bonds may call (redeem) securities with higher coupons or interest rates before their maturity dates. The Portfolio would then lose any price appreciation above the bonds call price and would be forced to reinvest the unanticipated proceeds at lower interest rates, resulting in a decline in the Portfolios income. For mortgage-backed securities, this risk is known as prepayment risk.  The Portfolio is also subject to manager risk , which is the chance that poor security selection or focus on securities in a particular sector, category, or group of companies will cause the Portfolio to underperform relevant benchmarks or other funds with a similar investment objective. An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows how the performance of the Portfolio has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Portfolio compare with those of a relevant market index and a composite stock/bond index, which have investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. Annual Total Returns  Balanced Portfolio During the periods shown in the bar chart, the highest return for a calendar quarter was 13.60% (quarter ended June 30, 2009), and the lowest return for a quarter was 10.86% (quarter ended December 31, 2008). 17 Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Balanced Portfolio 12.56% 4.28% 8.20% Comparative Indexes (reflect no deduction for fees or expenses) Standard & Poors 500 Index 16.00% 1.66% 7.10% Composite Stock/Bond Index Investment Advisor Wellington Management Company, LLP Portfolio Managers Edward P. Bousa, CFA, Senior Vice President and Equity Portfolio Manager of Wellington Management. He has managed the stock portion of the Portfolio since 2003. John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager of Wellington Management. He has managed the bond portion of the Portfolio since 2003. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. Payments to Financial Intermediaries The Portfolio and its investment advisor do not pay financial intermediaries for sales of Portfolio shares. Equity Income Portfolio Investment Objective The Portfolio seeks to provide an above-average level of current income and reasonable long-term capital appreciation. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Total Annual Operating Expenses XX.XX% 18 Example The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual portfolio operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was xx%. Primary Investment Strategies The Portfolio invests mainly in common stocks of medium -size and large companies whose stocks pay above-average levels of dividend income and are considered to have the potential for capital appreciation. In addition, the advisors generally look for companies that they believe are committed to paying dividends consistently. Under normal circumstances, the Portfolio will invest at least 80% of its assets in equity securities. The Portfolios 80% policy may be changed only upon 60 days notice to shareholders. The Portfolio uses multiple investment advisors. Primary Risks An investment in the Portfolio could lose money over short or even long periods. You should expect the Portfolios share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Portfolio is subject to the following risks, which could affect the Portfolios performance:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices.  Investment style risk , which is the chance that returns from mid- and large-capitalization dividend-paying value stocks will trail returns from the overall stock market. Historically, mid-cap stocks have been more volatile in price than the large-cap stocks that dominate the overall market, and they often perform quite differently.  Manager risk , which is the chance that poor security selection or focus on securities in a particular sector, category, or group of companies will cause the Portfolio to underperform relevant benchmarks or other funds with a similar investment objective. An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows how the performance of the Portfolio has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Portfolio compare with those of a relevant market index and other comparative benchmarks, which have investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Returns for the Variable Insurance Equity Income Funds Average are derived from data provided by Lipper Inc. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. 19 Annual Total Returns  Equity Income Portfolio During the periods shown in the bar chart, the highest return for a calendar quarter was 15.14% (quarter ended September 30, 2009), and the lowest return for a quarter was 17.99% (quarter ended December 31, 2008). Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Equity Income Portfolio 13.40% 2.96% 7.92% Comparative Benchmarks (reflect no deduction for fees or expenses) FTSE High Dividend Yield Index 12.75% 2.60%  % Spliced Equity Income Index Variable Insurance Equity Income Funds Average Investment Advisors Wellington Management Company, LLP The Vanguard Group, Inc. Portfolio Managers W. Michael Reckmeyer, III, CFA, Senior Vice President of Wellington Management. He has managed a portion of the Portfolio since 2007. James P. Stetler, Principal of Vanguard. He has managed a portion of the Portfolio since 2003 (co-managed since 2012). James D. Troyer, CFA, Principal of Vanguard. He has co-managed a portion of the Portfolio since 2012. Michael R. Roach, CFA, Portfolio Manager at Vanguard . He has co-managed a portion of the Portfolio since 2012. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. Payments to Financial Intermediaries The Portfolio and its investment advisors do not pay financial intermediaries for sales of Portfolio shares. 20 Diversified Value Portfolio Investment Objective The Portfolio seeks to provide long-term capital appreciation and income. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Total Annual Operating Expenses XX.XX% Example The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual portfolio operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was xx%. Primary Investment Strategies The Portfolio invests mainly in large- and mid-capitalization companies whose stocks are considered by the advisor to be undervalued. Undervalued stocks are generally those that are out of favor with investors and that the advisor feels are trading at prices that are below average in relation to such measures as earnings and book value. These stocks often have above-average dividend yields. Primary Risks An investment in the Portfolio could lose money over short or even long periods. You should expect the Portfolios share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Portfolio is subject to the following risks, which could affect the Funds performance :  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices.  Investment style risk , which is the chance that returns from large- and mid-capitalization value stocks will trail returns from the overall stock market. Historically, mid-cap stocks have been more volatile in price than the large-cap stocks that dominate the overall market, and they often perform quite differently.  Asset concentration risk , which is the chance that the Portfolios performance may be hurt disproportionately by the poor performance of relatively few stocks. The Portfolio tends to invest a high percentage of assets in its ten largest holdings. 21  Manager risk, which is the chance that poor security selection or focus on securities in a particular sector, category, or group of companies will cause the Portfolio to underperform relevant benchmarks or other funds with a similar investment objective. An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows how the performance of the Portfolio has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Portfolio compare with those of a relevant market index, which has investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. Annual Total Returns  Diversified Value Portfolio During the periods shown in the bar chart, the highest return for a calendar quarter was 19.79% (quarter ended June 30, 2003), and the lowest return for a quarter was 20.32% (quarter ended December 31, 2008). Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Diversified Value Portfolio 16.50% 1.42% 8.46% Russell 1000 Value Index (reflects no deduction for fees or expenses) 17.51% 0.59% 7.38% Investment Advisor Barrow, Hanley, Mewhinney & Strauss, LLC Portfolio Managers James P. Barrow, Founding Partner of Barrow, Hanley. He has managed the Portfolio since its inception in 1999. Jeff G. Fahrenbruch, CFA, Managing Director of Barrow, Hanley. He has served as an associate portfolio manager of the Portfolio since 2013. David W. Ganucheau, CFA, Managing Director of Barrow, Hanley. He has served as an associate portfolio manager of the Portfolio since 2013. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. Payments to Financial Intermediaries The Portfolio and its investment advisor do not pay financial intermediaries for sales of Portfolio shares. 22 Total Stock Market Index Portfolio Investment Objective The Portfolio seeks to track the performance of a benchmark index that measures the investment return of the overall stock market. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Acquired Fund Fees and Expenses XX.XX% Total Annual Operating Expenses XX.XX% Example The following example is intended to help you compare the cost of investing in the Portfolio (based on the fees and expenses of the underlying funds) with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual operating expenses of the Portfolio and its underlying funds remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Portfolio Turnover The Portfolio may pay transaction costs, such as purchase fees, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was xx%. Primary Investment Strategies The Portfolio employs an indexing investment approach designed to track the performance of the Standard & Poors (S&P) Total Market Index by investing all, or substantially all, of its assets in two Vanguard fundsVanguard Variable Insurance Fund Equity Index Portfolio and Vanguard Extended Market Index Fund. The S&P Total Market Index consists of substantially all of the U.S. common stocks regularly traded on the New York Stock Exchange and the Nasdaq over-the-counter market. Though the Portfolio seeks to track the Index, its performance typically can be expected to fall short by a small percentage representing operating costs of the underlying funds. Primary Risks An investment in the Portfolio could lose money over short or even long periods. You should expect the Portfolios share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Portfolio is subject to the following risks, which could affect the Funds performance :  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Portfolios target index may, at times, become focused in stocks of a particular sector, category, or group of companies. 23 An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows how the performance of the Portfolio has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Portfolio compare with those of its target index and other comparative indexes, which have investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. Annual Total Returns  Total Stock Market Index Portfolio During the periods shown in the bar chart, the highest return for a calendar quarter was 16.95% (quarter ended June 30, 2009), and the lowest return for a quarter was 22.75% (quarter ended December 31, 2008). Average Annual Total Returns for Periods Ended December 31, 2012 Since Inception (Jan. 8, 1 Year 5 Years Total Stock Market Index Portfolio 16.33% 2.02% 7.48% Comparative Indexes (reflect no deduction for fees or expenses) Dow Jones U.S. Total Stock Market Float Adjusted Index 16.38% 2.21% 7.64% S&P Total Market Index  Spliced Total Market Index Investment Advisor The Vanguard Group, Inc. Portfolio Manager Duane F. Kelly, Principal of Vanguard. He has managed the Portfolio since its inception in 2003. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. Payments to Financial Intermediaries The Portfolio and its investment advisor do not pay financial intermediaries for sales of Portfolio shares. 24 Equity Index Portfolio Investment Objective The Portfolio seeks to track the performance of a benchmark index that measures the investment return of large-capitalization stocks. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Total Annual Operating Expenses XX.XX% Example The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual portfolio operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was x%. Primary Investment Strategies The Portfolio employs an indexing investment approach designed to track the performance of the Standard & Poors 500 Index, a widely recognized benchmark of U.S. stock market performance that is dominated by the stocks of large U.S. companies. The Portfolio attempts to replicate the target index by investing all, or substantially all, of its assets in the stocks that make up the Index, holding each stock in approximately the same proportion as its weighting in the Index. Primary Risks An investment in the Portfolio could lose money over short or even long periods. You should expect the Portfolios share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Portfolio is subject to the following risks, which could affect the Funds performance :  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Portfolios target index may, at times, become focused in stocks of a particular sector, category, or group of companies, which could cause the Portfolio to underperform the overall stock market.  Investment style risk, which is the chance that returns from large-capitalization stocks will trail returns from the overall stock market. Large-cap stocks tend to go through cycles of doing betteror worsethan other segments of the stock market or the stock market in general. These periods have, in the past, lasted for as long as several years. 25 An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows how the performance of the Portfolio has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Portfolio compare with those of its target index, which has investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. Annual Total Returns  Equity Index Portfolio During the periods shown in the bar chart, the highest return for a calendar quarter was 15.95% (quarter ended June 30, 2009), and the lowest return for a quarter was 21.84% (quarter ended December 31, 2008). Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Equity Index Portfolio 15.86% 1.59% 7.01% Standard & Poor's 500 Index (reflects no deduction for fees or expenses) 16.00% 1.66% 7.10% Investment Advisor The Vanguard Group, Inc. Portfolio Manager Ryan E. Ludt, Principal of Vanguard. He has managed the Portfolio since 2000. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. Payments to Financial Intermediaries The Portfolio and its investment advisor do not pay financial intermediaries for sales of Portfolio shares. 26 Mid-Cap Index Portfolio Investment Objective The Portfolio seeks to track the performance of a benchmark index that measures the investment return of mid-capitalization stocks. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Total Annual Operating Expenses XX.XX% Example The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual portfolio operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was xx%. Primary Investment Strategies The Portfolio employs an indexing investment approach designed to track the performance of the CRSP US Mid Cap Index, a broadly diversified index of stocks of mid-size U.S. companies. The Portfolio attempts to replicate the target index by investing all, or substantially all, of its assets in the stocks that make up the Index, holding each stock in approximately the same proportion as its weighting in the Index. Primary Risks An investment in the Portfolio could lose money over short or even long periods. You should expect the Portfolios share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Portfolio is subject to the following risks, which could affect the Funds performance :  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Portfolios target index may, at times, become focused in stocks of a particular sector, category, or group of companies, which could cause the Portfolio to underperform the overall stock market.  Investment style risk , which is the chance that returns from mid-capitalization stocks will trail returns from the overall stock market. Historically, mid-cap stocks have been more volatile in price than the large-cap stocks that dominate the overall market, and they often perform quite differently. 27 An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows how the performance of the Portfolio has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Portfolio compare with those of a relevant market index and other comparative indexes, which have investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. Annual Total Returns  Mid-Cap Index Portfolio During the periods shown in the bar chart, the highest return for a calendar quarter was 21.44% (quarter ended September 30, 2009), and the lowest return for a quarter was 25.65% (quarter ended December 31, 2008). Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Mid-Cap Index Portfolio 15.82% 3.04% 9.94% Comparative Indexes (reflect no deduction for fees or expenses) S&P MidCap 400 Index 17.88% 5.15% 10.53% MSCI US Mid Cap 450 Index Spliced Mid Cap Index Investment Advisor The Vanguard Group, Inc. Portfolio Manager Donald M. Butler, CFA, Principal of Vanguard. He has managed the Portfolio since its inception in 1999. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. Payments to Financial Intermediaries The Portfolio and its investment advisor do not pay financial intermediaries for sales of Portfolio shares. 28 Growth Portfolio Investment Objective The Portfolio seeks to provide long-term capital appreciation. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Total Annual Operating Expenses XX.XX% Example The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual portfolio operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was xx%. Primary Investment Strategies The Portfolio invests mainly in large-capitalization stocks of U.S. companies considered to have above-average earnings growth potential and reasonable stock prices in comparison with expected earnings. The Portfolio uses multiple investment advisors. Primary Risks An investment in the Portfolio could lose money over short or even long periods. You should expect the Portfolios share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Portfolio is subject to the following risks, which could affect the Portfolios performance :  Stock market risk, which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices.  Investment style risk, which is the chance that returns from large-capitalization growth stocks will trail returns from the overall stock market. Large-cap growth stocks tend to go through cycles of doing betteror worsethan other segments of the stock market or the stock market in general. These periods have, in the past, lasted for as long as several years.  Asset concentration risk , which is the chance that the Portfolios performance may be hurt disproportionately by the poor performance of relatively few stocks. The Portfolio tends to invest a high percentage of assets in its ten largest holdings. 29  Manager risk, which is the chance that poor security selection or focus on securities in a particular sector, category, or group of companies will cause the Portfolio to underperform relevant benchmarks or other funds with a similar investment objective. Significant investment in the information technology sector subjects the Portfolio to proportionately higher exposure to the risks of this sector. An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows how the performance of the Portfolio has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Portfolio compare with those of relevant market indexes, which have investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. Annual Total Returns  Growth Portfolio During the periods shown in the bar chart, the highest return for a calendar quarter was 18.12% (quarter ended March 31, 2012), and the lowest return for a quarter was 21.54% (quarter ended December 31, 2008). Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Growth Portfolio 18.43% 2.01% 6.47% Comparative Indexes (reflect no deduction for fees or expenses) Russell 1000 Growth Index 15.26% 3.12% 7.52% Standard & Poor's 500 Index Investment Advisors Delaware Management Company Wellington Management Company, LLP William Blair & Company, L.L.C. Portfolio Managers Christopher J. Bonavico, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst at Delaware Management Company. He has co-managed a portion of the Portfolio since 2010. Christopher M. Ericksen, CFA, Vice President, Portfolio Manager, and Equity Analyst at Delaware Management Company. He has co-managed a portion of the Portfolio since 2010. Daniel J. Prislin, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst at Delaware Management Company. He has co-managed a portion of the Portfolio since 2010. 30 Jeffrey S. Van Harte, CFA, Senior Vice President, Chief Investment OfficerFocus Growth Equity at Delaware Management Company. He has co-managed a portion of the Portfolio since 2010. Andrew J. Shilling, CFA, Senior Vice President and Equity Portfolio Manager of Wellington Management. He has managed a portion of the Portfolio since 2010. James Golan, CFA, Principal and Portfolio Manager of William Blair & Company. He has co-managed a portion of the Portfolio since 2010. David Ricci, CFA, Principal and Portfolio Manager of William Blair & Company. He has co-managed a portion of the Portfolio since 2011. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. Payments to Financial Intermediaries The Portfolio and its investment advisors do not pay financial intermediaries for sales of Portfolio shares. Capital Growth Portfolio Investment Objective The Portfolio seeks to provide long-term capital appreciation. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Total Annual Operating Expenses XX.XX% Example The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual portfolio operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was xx%. 31 Primary Investment Strategies The Portfolio invests in stocks considered to have above-average earnings growth potential that is not reflected in their current market prices. The Portfolio consists predominantly of large- and mid-capitalization stocks. Primary Risks An investment in the Portfolio could lose money over short or even long periods. You should expect the Portfolios share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Portfolio is subject to the following risks, which could affect the Portfolios performance :  Stock market risk, which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices.  Investment style risk , which is the chance that returns from mid- and large-capitalization growth stocks will trail returns from the overall stock market. Mid- and large-cap stocks each tend to go through cycles of doing betteror worsethan other segments of the stock market or the stock market in general. These periods have, in the past, lasted for as long as several years. Historically, mid-cap stocks have been more volatile in price tha n l arge-cap stock s .  Asset concentration risk , which is the chance that the Portfolios performance may be adversely affected by the poor performance of relatively few stocks as compared with other mutual funds . The Portfolio tends to invest a high percentage of assets in its top ten largest holdings.  Manager risk, which is the chance that poor security selection or focus on securities in a particular sector, category, or group of companies will cause the Portfolio to underperform relevant benchmarks or other funds with a similar investment objective. Significant investments in the health care and information technology sectors subject the Portfolio to proportionately higher exposure to the risks of these sectors. An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows how the performance of the Portfolio has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Portfolio compare with those of a relevant market index, which has investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. Annual Total Returns  Capital Growth Portfolio During the periods shown in the bar chart, the highest return for a calendar quarter was 16.63% (quarter ended June 30, 2003), and the lowest return for a quarter was 21.64% (quarter ended December 31, 2008). Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Capital Growth Portfolio 15.47% 3.88% 10.20% Standard & Poor's 500 Index (reflects no deduction for fees or expenses) 16.00% 1.66% 7.10% 32 Investment Advisor PRIMECAP Management Company Portfolio Managers Theo A. Kolokotrones, Vice Chairman of PRIMECAP. He has co-managed the Portfolio since its inception in 2002. Joel P. Fried, President of PRIMECAP. He has co-managed the Portfolio since its inception in 2002. Mitchell J. Milias, Chairman of PRIMECAP. He has co-managed the Portfolio since its inception in 2002. Alfred W. Mordecai, Executive Vice President of PRIMECAP. He has co-managed the Portfolio since its inception in 2002. M. Mohsin Ansari, Senior Vice President of PRIMECAP. He has co-managed the Portfolio since 2007. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. Payments to Financial Intermediaries The Portfolio and its investment advisor do not pay financial intermediaries for sales of Portfolio shares. Small Company Growth Portfolio Investment Objective The Portfolio seeks to provide long-term capital appreciation. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Total Annual Operating Expenses XX.XX% Example The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual portfolio operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX 33 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was xx%. Primary Investment Strategies The Portfolio invests at least 80% of its assets primarily in common stocks of small companies. These companies tend to be unseasoned but are considered by the Portfolios advisors to have superior growth potential. Also, these companies often provide little or no dividend income. The Portfolios 80% policy may be changed only upon 60 days notice to shareholders. The Portfolio uses multiple investment advisors. Primary Risks An investment in the Portfolio could lose money over short or even long periods. You should expect the Portfolios share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Portfolio is subject to the following risks, which could affect the Portfolios performance:  Stock market risk, which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices.  Investment style risk , which is the chance that returns from small-capitalization growth stocks will trail returns from the overall stock market. Historically, small-cap stocks have been more volatile in price than the large-cap stocks that dominate the overall market, and they often perform quite differently.  Manager risk, which is the chance that poor security selection or focus on securities in a particular sector, category, or group of companies will cause the Portfolio to underperform relevant benchmarks or other funds with a similar investment objective. Significant investment in the information technology sector subjects the Fund to proportionaltely higher exposure to the risks of this sector. An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows how the performance of the Portfolio has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Portfolio compare with those of a relevant market index, which has investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. Annual Total Returns  Small Company Growth Portfolio During the periods shown in the bar chart, the highest return for a calendar quarter was 21.48% (quarter ended June 30, 2003), and the lowest return for a quarter was 25.40% (quarter ended December 31, 2008). 34 Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Small Company Growth Portfolio 14.65% 5.26% 9.83% Russell 2500 Growth Index (reflects no deduction for fees or expenses) 16.13% 4.07% 10.55% Investment Advisors Granahan Investment Management, Inc. The Vanguard Group, Inc. Portfolio Managers John J. Granahan, CFA, co-Founder and Chairman of Granahan. He has co-managed a portion of the Portfolio since its inception in 1996. Robert F. Granahan, CFA, Vice President of Granahan. He has co-managed a portion of the Portfolio since 2004. Gary C. Hatton, CFA, co-Founder and Chief Investment Officer of Granahan. He has co-managed a portion of the Portfolio since its inception in 1996. Jane M. White, co-Founder, President, and Chief Executive Officer of Granahan. She has co-managed a portion of the Portfolio since its inception in 1996. James P. Stetler, Principal of Vanguard. He has managed a portion of the Portfolio since 2008 (co-managed since 2012). James D. Troyer, CFA, Principal of Vanguard. He has co-managed a portion of the Portfolio since 2012. Michael R. Roach, CFA, Portfolio Manager at Vanguard. He has co-managed a portion of the Portfolio since 2012. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. Payments to Financial Intermediaries The Portfolio and its investment advisors do not pay financial intermediaries for sales of Portfolio shares. International Portfolio Investment Objective The Portfolio seeks to provide long-term capital appreciation. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Total Annual Operating Expenses XX.XX% 35 Example The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual portfolio operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was xx%. Primary Investment Strategies The Portfolio invests predominantly in the stocks of companies located outside the United States and is expected to diversify its assets across developed and emerging markets in Europe, the Far East, and Latin America. In selecting stocks, the Portfolios advisors evaluate foreign markets around the world and choose large-, mid-, and small-capitalization companies considered to have above-average growth potential. The Portfolio uses multiple investment advisors. Primary Risks An investment in the Portfolio could lose money over short or even long periods. You should expect the Portfolios share price and total return to fluctuate within a wide range, like the fluctuations of global stock markets. The Portfolio is subject to the following risks, which could affect the Portfolios performance :  Investment style risk , which is the chance that returns from non-U.S. growth stocks, and, to the extent that the Portfolio is invested in them, small- and mid-capitalization stocks, will trail returns from global stock markets. Historically, non-U.S. small-and mid-cap stocks have been more volatile in price than the large-cap stocks that dominate the global markets, and they often perform quite differently.  Stock market risk, which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. In addition, investments in foreign stocks can be riskier than U.S. stock investments. The prices of foreign stocks and the prices of U.S. stocks have, at times, moved in opposite directions.  Country/regional risk , which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries or regions. Because the Portfolio may invest a large portion of its assets in securities of companies located in any one country or region, including emerging markets, the Portfolios performance may be hurt disproportionately by the poor performance of its investments in that area. Country/regional risk is especially high in emerging markets.  Currency risk , which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. Currency risk is especially high in emerging markets.  Manager risk , which is the chance that poor security selection or focus on securities in a particular sector, category, or group of companies will cause the Portfolio to underperform relevant benchmarks or other funds with a similar investment objective. An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 36 Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows how the performance of the Portfolio has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Portfolio compare with those of relevant market indexes, which have investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. K eep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. During the periods shown in the bar chart, the highest return for a calendar quarter was 27.23% (quarter ended June 30, 2009), and the lowest return for a quarter was 23.31% (quarter ended December 31, 2008). Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years International Portfolio 20.14% 1.12% 10.18% Comparative Indexes (reflect no deduction for fees or expenses) MSCI ACWI ex USA Index Gross 17.39% 2.44% 10.22% MSCI EAFE Index 3.69 Spliced International Index 4.05 Investment Advisors Baillie Gifford Overseas Ltd. M&G Investment Management Limited Schroder Investment Management North America Inc. Portfolio Managers James K. Anderson, Partner of Baillie Gifford & Co. and Head of Global Equitie s. He has managed a portion of the Portfolio since 2003. Greg Aldridge, Portfolio Manager at M&G. He has m anaged a portion of the Portfolio since 2008 . V irginie Maisonneuve, CFA, Head of Schroders Global and International Equities. She has co-managed a portion of the Portfolio since 2005. Simon Webber, CFA, Fund Manager and Global Sector Specialist of Schroders Global and International Equities. He has co-managed a portion of the Portfolio since 2009. Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. 37 Payments to Financial Intermediaries The Portfolio and its investment advisors do not pay financial intermediaries for sales of Portfolio shares. REIT Index Portfolio Investment Objective The Portfolio seeks to provide a high level of income and moderate long-term capital appreciation by tracking the performance of a benchmark index that measures the performance of publicly traded equity REITs. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Portfolio. The expenses shown in the table and in the example that follow do not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. If those additional fees and expenses were included, overall expenses would be higher. Annual Portfolio Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses XX.XX% 12b-1 Distribution Fee None Other Expenses XX.XX% Total Annual Operating Expenses XX.XX% Example The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Portfolios shares. This example assumes that the Portfolio provides a return of 5% a year and that total annual portfolio operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $XX $XX $XX $XX Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the previous expense example, reduce the Portfolios performance. During the most recent fiscal year, the Portfolios turnover rate was xx%. Primary Investment Strategies The Portfolio employs an indexing investment approach designed to track the performance of the MSCI US REIT Index. The Index is composed of stocks of publicly traded equity real estate investment trusts (known as REITs). The Portfolio attempts to replicate the Index by investing all, or substantially all, of its assets in the stocks that make up the Index, holding each stock in approximately the same proportion as its weighting in the Index. Primary Risks An investment in the Portfolio could lose money over short or even long periods. You should expect the Portfolios share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Portfolio is subject to the following risks, which could affect the Portfolios performance :  Industry concentration risk, which is the chance that the stocks of REITs will decline because of adverse developments affecting the real estate industry and real property values. Because the Portfolio concentrates its assets in REIT stocks, industry concentration risk is high. 38  Stock market risk, which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Portfolios target index may, at times, become focused in stocks of a limited number of companies, which could cause the Portfolio to underperform the overall stock market.  Interest rate risk, which is the chance that REIT stock prices overall will decline because of rising interest rates. Interest rate risk should be high for the Portfolio.  Investment style risk , which is the chance that returns from REIT stockswhich typically are small- or mid-capitalization stockswill trail returns from the overall stock market. Historically, REIT stocks have performed quite differently from the overall market. An investment in the Portfolio is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Portfolio. The bar chart shows how the performance of the Portfolio has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Portfolio compare with those of its target index and other comparative indexes, which have investment characteristics similar to those of the Portfolio. The Portfolios returns are net of its expenses, but do not reflect additional fees and expenses that are deducted by the annuity or life insurance program through which you invest. If such fees and expenses were included in the calculation of the Portfolios returns, the returns would be lower. Keep in mind that the Portfolios past performance does not indicate how the Portfolio will perform in the future. Updated performance information is available on our website for Financial Advisors at advisors.vanguard.com or by calling Vanguard toll-free at 800-522-5555. During the periods shown in the bar chart, the highest return for a calendar quarter was 34.45% (quarter ended September 30, 2009), and the lowest return for a quarter was 38.26% (quarter ended December 31, 2008). Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years REIT Index Portfolio 17.46% 5.77% 11.41% Comparative Indexes (reflect no deduction for fees or expenses) MSCI US REIT Index 17.77% 5.58% 11.58% Dow Jones U.S. Total Stock Market Float Adjusted Index REIT Spliced Index Investment Advisor The Vanguard Group, Inc. Portfolio Manager Gerard C. OReilly, Principal of Vanguard. He has managed the Portfolio since its inception in 1999. 39 Tax Information The tax consequences of your investment in the Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the prospectus of the annuity or life insurance program through which Portfolio shares are offered. Payments to Financial Intermediaries The Portfolio and its investment advisor do not pay financial intermediaries for sales of Portfolio shares. An Introduction to Vanguard Variable Insurance Fund This prospectus explains the investment objectives, policies, strategies, and risks associated with the 17 Portfolios that make up Vanguard Variable Insurance Fund (the Fund). The Portfolios are mutual funds used solely as investment options for annuity or life insurance contracts offered by insurance companies. This means that you cannot purchase shares of the Portfolios directly, but only through a contract offered by an insurance company. Each Portfolio of Vanguard Variable Insurance Fund is separate from any other Vanguard mutual fund, even when a Portfolio and a fund have the same investment objective and advisor. Each Portfolios investment performance will differ from the performance of any other Vanguard fund because of differences in the securities held and because of administrative and insurance costs associated with the annuity or life insurance program through which you invest. Vanguard Portfolio CUSIP Number Vanguard Portfolio CUSIP Number Balanced Mid-Cap Index Capital Growth Moderate Allocation Conservative Allocation Money Market Diversified Value REIT Index Equity Income Short-Term Investment-Grade Equity Index Small Company Growth Growth Total Bond Market Index High Yield Bond Total Stock Market Index International More on the Portfolios This prospectus describes the primary risks you would face as an investor in any of the Portfolios of Vanguard Variable Insurance Fund. It is important to keep in mind one of the main axioms of investing: Generally, the higher the risk of losing money, the higher the potential reward. The reverse, also, is generally true: The lower the risk, the lower the potential reward. As you consider an investment in any mutual fund, you should take into account your personal tolerance for fluctuations in the securities markets. Look for this symbol throughout the prospectus. It is used to mark detailed information about the more significant risks that you would confront as a Portfolio investor. To highlight terms and concepts important to mutual fund investors, we have provided Plain Talk ® explanations along the way. Reading the prospectus will help you decide which portfolio, if any, is the right investment for you. We suggest that you keep this prospectus for future reference. This part of the prospectus is divided into four main sections: More on the Money Market Portfolio, More on the Bond Portfolios, More on the Balanced Portfolios, and More on the Stock Portfolios. These sections explain the primary investment strategies and policies that each Portfolio uses in pursuit of its objective. Following these sections is additional information that applies to some or all of the Portfolios. As you read the prospectus, be aware that the Funds board of trustees, which oversees the management of the Portfolios, may change investment strategies or policies in the interests of shareholders without a shareholder vote, unless those strategies or policies are designated as fundamental. 40 More on the Money Market Portfolio The Money Market Portfolios primary policy is to invest in very high-quality money market instruments. Also known as cash investments, these instruments are considered short term (that is, they usually mature in 397 days or less). The Portfolio maintains a dollar-weighted average maturity of 60 days or less and has a dollar-weighted average life of 120 days or less. The Portfolio invests more than 25% of its assets in money market instruments issued by companies in the financial services industry. Plain Talk About Weighted Average Maturity and Weighted Average Life A money market fund will maintain a dollar-weighted average maturity (WAM) of 60 days or less and a dollar-weighted average life (WAL) of 120 days or less. For purposes of calculating a funds WAM, the maturity of certain longer-term adjustable-rate securities held in the portfolio will generally be the period remaining until the next interest rate adjustment. When calculating its WAL, the maturity for these adjustable-rate securities will generally be the final maturity datethe date on which principal is expected to be returned in full. Maintaining a WAL of 120 days or less limits a funds ability to invest in longer-term adjustable-rate securities, which are generally more sensitive to changes in interest rates, particularly in volatile markets Plain Talk About Money Market Instruments The term money market instruments refers to a variety of short-term, liquid investments, usually with maturities of 397 days or less. Some common types are Treasury bills and notes , which are securities issued by the U.S. government; commercial paper , which are promissory notes issued by large companies or financial firms; bankers acceptances , which are credit instruments guaranteed by banks; and negotiable certificates of deposit , which are issued by banks in large denominations. Money market securities can pay fixed, variable, or floating rates of interest. The Portfolio is subject to income risk, which is the chance that the Portfolios income will decline because of falling interest rates. The Portfolios income declines when interest rates fall because the Portfolio then must invest in lower-yielding instruments. Because the Portfolios income is based on short-term interest rateswhich can fluctuate significantly over short periodsincome risk is expected to be high. The Vanguard Group, Inc. (Vanguard), advisor to the Money Market Portfolio, selects high-quality money market instruments. The Portfolio invests in commercial paper, U.S. Treasury and agency securities, certificates of deposit, bankers acceptances, and other money market securities. Commercial paper must be rated at least Prime-1 by Moodys Investors Service, Inc. (Moodys), or A-1 by Standard & Poors. Securities that are unrated must be issued by a company with a debt rating of A3 or better by Moodys or A or better by Standard & Poors. The Portfolio also invests in short-term corporate, state, and municipal obligations rated A3 or better by Moodys or A or better by Standard & Poors, as well as in securities issued by U.S. government agencies and instrumentalities whose interest and principal payments are neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. In addition, the Portfolio invests in securities issued by U.S. government agencies and instrumentalities that are backed by the full faith and credit of the U.S. government. The Portfolio is subject to manager risk, which is the chance that poor security selection will cause the Portfolio to underperform relevant benchmarks or other funds with a similar investment objective. The Portfolio is subject, to a limited extent, to credit risk, which is the chance that the issuer of a security will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that security to decline. Credit risk should be very low for the Portfolio because it invests in securities that are considered to be of high quality. The Portfolio is subject to industry concentration risk, which is the chance that the Portfolios performance will be significantly affected, for better or for worse, by developments in the financial services industry. More than 25% of the Portfolios assets will be invested in instruments issued by companies in the financial services industry, such as banks, insurance companies, real estate-related companies, securities firms, leasing companies, and other companies principally engaged in providing financial services to consumers and industry. These investments include, among others, bank obligations, high-quality asset-backed securities, and securities issued by the automobile finance industry. 41 Changes in economic, regulatory, and political conditions that affect financial services companies could have a significant effect on the Portfolio. These conditions include changes in interest rates and defaults in payments by borrowers. The Money Market Portfolio may also invest in Eurodollar and Yankee obligations, which include certificates of deposit issued in U.S. dollars by foreign banks and foreign branches of U.S. banks. Eurodollar and Yankee obligations have the same risks as U.S. money market instruments, such as income risk and credit risk . Additional risks of Eurodollar and Yankee obligations include the chance that a foreign government will not let U.S. dollar-denominated assets leave the country, the chance that the banks that issue Eurodollar obligations may not be subject to the same regulations as U.S. banks, and the chance that adverse political or economic developments will affect investments in a foreign country. Before the Portfolios advisor selects a Eurodollar or Yankee obligation, however, any foreign issuer undergoes the same credit-quality analysis and tests of financial strength as those for the issuers of domestic securities. Investing in Repurchase Agreements The Portfolio may also invest in repurchase agreements, which carry several risks. For instance, if the seller is unable to repurchase the securities as promised, the Portfolio may experience a loss when trying to sell the securities to another buyer. Also, if the seller becomes insolvent, a bankruptcy court may determine that the securities do not belong to the Portfolio and order that the securities be used to pay off the sellers debts. The Portfolios advisor believes that these risks can be controlled through careful security and counterparty selection and monitoring. Plain Talk About Repurchase Agreements Repurchase agreements are contracts in which a U.S. commercial bank or securities dealer sells government securities and agrees to repurchase the securities on a specific date (normally the next business day) at a specific price. The Portfolio reserves the right to invest, to a limited extent, in adjustable-rate securities, which are a type of derivative. An adjustable-rate securitys interest rate, as the name implies, is not set; instead, it fluctuates periodically. Generally, the securitys yield is based on a U.S. dollar-based interest-rate benchmark such as the federal funds rate, the 90-day Treasury bill rate, or the London Interbank Offered Rate (LIBOR). Adjustable-rate securities reset their yields on a periodic basis (for example, daily, weekly, or quarterly) or upon a change in the benchmark interest rate. These yields are closely correlated to changes in money market interest rates. The Portfolio will not use derivatives for speculation or for the purpose of leveraging (magnifying) investment returns. Plain Talk About Derivatives A derivative is a financial contract whose value is based on the value of a financial asset (such as a stock, bond, or currency), a money market benchmark (such as U.S. Treasury bill rates or the federal funds effective rate), a physical asset (such as gold, oil, or wheat), or a market index (such as the Barclays U.S. Aggregate Bond Index). In addition, the Portfolio may invest up to 5% of its net assets in illiquid securities. These are securities that the Portfolio may not be able to sell within seven days in the ordinary course of business at approximately the price at which they are valued. More on the Bond Portfolios The Short-Term Investment-Grade , Total Bond Market Index , and High Yield Bond Portfolios each invest mainly in bonds. Plain Talk About Types of Bonds Bonds are issued (sold) by many sources: Corporations issue corporate bonds; the federal government issues U.S. Treasury bonds; agencies of the federal government issue agency bonds; financial institutions issue asset-backed bonds; and mortgage holders issue mortgage-backed pass-through certificates. Each issuer is responsible for paying back the bonds initial value as well as for making periodic interest payments. The bond Portfolios are subject to varying levels of interest rate risk, which is the chance that bond prices overall will decline because of rising interest rates. Plain Talk About Bonds and Interest Rates As a rule, when interest rates rise, bond prices fall. The opposite is also true: Bond prices go up when interest rates fall. Why do bond prices and interest rates move in opposite directions? Lets assume that you hold a bond offering a 4% yield. A year later, interest rates are on the rise and bonds of comparable quality and maturity are offered with a 5% yield. With higher-yielding bonds available, you would have trouble selling your 4% bond for the price you paidyou would probably have to lower your asking price. On the other hand, if interest rates were falling and 3% bonds were being offered, you should be able to sell your 4% bond for more than you paid. How mortgage-backed securities are different: In general, declining interest rates will not lift the prices of mortgage- backed securitiessuch as GNMAsas much as the prices of comparable bonds. Why? Because when interest rates fall, the bond market tends to discount the prices of mortgage-backed securities for prepayment riskthe possibility that homeowners will refinance their mortgages at lower rates and cause the bonds to be paid off prior to maturity. In part to compensate for this prepayment possibility, mortgage-backed securities tend to offer higher yields than other bonds of comparable credit quality and maturity. In general, interest rate fluctuations widen as a bond portfolios average maturity lengthens. The Short-Term Investment-Grade Portfolio is expected to have a low level of interest rate risk. The Total Bond Market Index and High Yield Bond Portfolios are expected to have a moderate level of interest rate risk because their holdings have an intermediate-term average maturity. Each bond Portfolio is subject to income risk, which is the chance that the Portfolios income will decline because of falling interest rates. A Portfolios income declines when interest rates fall because the Portfolio then must invest in lower-yielding bonds. In general, income risk is higher for short-term bond portfolios and lower for long-term bond portfolios. Accordingly, the Short-Term Investment-Grade Portfolio should have a high level of income risk. Each bond Portfolio is also subject to credit risk, which is the chance that a bond issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that bond to decline. Plain Talk About Credit Quality A bonds credit-quality rating is an assessment of the issuers ability to pay interest on the bond and, ultimately, to repay the principal. Credit quality is evaluated by one of the nationally recognized statistical rating organizations (for example, Moodys Investors Service, Inc. or Standard & Poors) or through independent analysis conducted by a funds advisor. The lower the rating, the greater the chancein the rating agencys or advisors opinionthat the bond issuer will default, or fail to meet its payment obligations. All things being equal, the lower a bonds credit rating, the higher its yield should be to compensate investors for assuming additional risk. Investment-grade bonds are those rated in one of the four highest ratings categories. A portfolio may treat an unrated bond as investment grade if warranted by the advisors analysis. Credit risk should be low for the Short-Term Investment-Grade and Total Bond Market Index Portfolios because they invest mainly in fixed income securities with high credit-quality ratings. Credit risk is expected to be high for the High Yield Bond Portfolio because it invests mainly in bonds with medium- and lower-range credit-quality ratings. The bond Portfolios may enter into mortgage-dollar-roll transactions, in which a Portfolio sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. These transactions simulate an investment in mortgage-backed securities and have the potential to enhance the Portfolios returns and reduce its administrative burdens, compared with holding mortgage-backed securities directly. These transactions may increase a Portfolios turnover rate. Mortgage dollar rolls will be used only if consistent with a Portfolios investment objective and risk profile. 43 Foreign Bonds Each of the bond Portfolios (other than the High Yield Bond Portfolio) may invest in bonds issued by foreign governments and companies, so long as the securities are denominated in U.S. dollars. To the extent that a Portfolio owns foreign bonds, it is subject to country ris k, which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries. Because the bonds value is designated in dollars rather than in the currency of the issuers country, the Portfolios are not exposed to currency risk; rather, the issuer assumes the risk, usually to attract U.S. investors. The High Yield Bond Portfolio may invest in bonds issued by foreign governments and companies. To the extent that the Portfolio owns foreign bonds, it is subject to country risk and currency risk. Country risk is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries. In addition, the prices of foreign securities and the prices of U.S. securities have, at times, moved in opposite directions. Currency risk is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. Short-Term Investment-Grade Portfolio The Short-Term Investment-Grade Portfolio invests in a variety of high-quality and, to a lesser extent, medium-quality fixed income securities, at least 80% of which will be short- and intermediate-term investment-grade fixed income securities. The Portfolios 80% policy may be changed only upon 60 days notice to shareholders. The Portfolio is expected to maintain a dollar-weighted average maturity of 1 to 4 years. The Portfolio may invest no more than 30% of its assets in medium-quality fixed income securities, preferred stocks, and convertible securities and no more than 5% of its assets in non-investment-grade and unrated fixed income securities, preferred stocks, and convertible securities. Non-investment-grade fixed income securities are those rated the equivalent of Moodys Ba1 or below; unrated fixed income securities are those that are not rated by any independent rating agency. To a limited extent, the Portfolio is exposed to event risk , which is the chance that corporate fixed income securities held by the Portfolio may suffer a substantial decline in credit quality or market value because of a restructuring of the companies that issued the securities, or because of other factors negatively affecting issuers. The types of financial instruments that may be purchased by the Portfolio are identified and explained below. Corporate debt obligations usually called bondsrepresent loans by an investor to a corporation. U.S. government and agency bonds represent loans by investors to the U.S. Treasury Department or a wide variety of government agencies and instrumentalities. Securities issued by most U.S. government agencies are neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. These agencies include, among others, the Federal Home Loan Banks (FHLBs), the Federal National Mortgage Association (FNMA), and the Federal Home Loan Mortgage Corporation (FHLMC). Securities issued by the U.S. Treasury and a small number of U.S. government agencies, such as the Government National Mortgage Association (GNMA), are backed by the full faith and credit of the U.S. government. The market values of U.S. government and agency securities and U.S. Treasury securities are subject to fluctuation. Plain Talk About U.S. Government-Sponsored Entities A variety of U.S. government-sponsored entities (GSEs), such as the Federal Home Loan Mortgage Corporation (FHLMC), the Federal National Mortgage Association (FNMA), and the Federal Home Loan Banks (FHLBs), issue debt and mortgage-backed securities. Although GSEs may be chartered or sponsored by acts of Congress, they are not funded by congressional appropriations. In September of 2008, the U.S. Treasury placed FNMA and FHLMC under conservatorship and appointed the Federal Housing Finance Agency (FHFA) to manage their daily operations. In addition, the U.S. Treasury entered into purchase agreements with FNMA and FHLMC to provide them with capital in exchange for senior preferred stock. Generally, their securities are neither issued by nor guaranteed by the U.S. Treasury and are not backed by the full faith and credit of the U.S. government. In most cases, these securities are supported only by the credit of the GSE, standing alone. In some cases, a GSEs securities may be supported by the ability of the GSE to borrow from the Treasury, or may be supported by the U.S. government in some other way. Securities issued by the Government National Mortgage Association (GNMA), however, are backed by the full faith and credit of the U.S. government.  State and municipal bonds represent loans by an investor to a state or municipal government, or to one of its agencies or instrumentalities.  Mortgage dollar rolls are transactions in which the Portfolio sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. These transactions simulate an investment in 44 mortgage-backed securities and have the potential to enhance the Portfolios returns and reduce its administrative burdens, compared with holding mortgage-backed securities directly. These transactions may increase the Portfolios turnover rate. Mortgage dollar rolls will be used only if c onsistent with the Portfolios investment objective and risk profile.  Cash investments is a blanket term that describes a variety of short-term fixed income investments, including money market instruments, commercial paper, bank certificates of deposit, bankers acceptances, and repurchase agreements. Repurchase agreements represent short-term (normally overnight) loans by the Portfolio to commercial banks or large securities dealers.  Asset-backed securities are bonds that represent partial ownership in pools of consumer or commercial loansmost often credit card, automobile, or trade receivables. Asset-backed securities, which can be types of corporate fixed income obligations, are issued by entities formed solely for that purpose, but their value ultimately depends on repayments by underlying borrowers. A primary risk of asset-backed securities is that their maturity is difficult to predict, being driven by borrowers prepayments.  International dollar-denominated bonds are bonds denominated in U.S. dollars and issued by foreign governments and companies. To the extent that the Portfolio owns foreign bonds, it is subject to country risk, which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries. Because the bonds value is designated in dollars rather than in the currency of the issuers country, the Portfolio is not exposed to currency risk; rather, the issuer assumes the risk, usually to attract U.S. investors.  Preferred stocks distribute set dividends from the issuer. The preferred-stock holders claim on the issuers income and assets ranks before that of common-stock holders, but after that of bond holders.  Convertible securities are bonds or preferred stocks that are convertible into, or exchangeable for, common stocks.  Collateralized mortgage obligations (CMOs) are special bonds that are collateralized by mortgages or mortgage pass-through securities. Cash-flow rights on underlying mortgagesthe rights to receive principal and interest paymentsare divided up and prioritized to create short-, intermediate-, and long-term bonds. CMOs rely on assumptions about the timing of cash flows on the underlying mortgages, including expected prepayment rates. The primary risk of a CMO is that these assumptions are wrong, which would either shorten or lengthen the bonds maturity. The Portfolio will invest only in CMOs that are believed to be consistent with its maturity and credit-quality standards. The Portfolio may invest up to 15% of its net assets in illiquid securities. Illiquid securities are securities that the Portfolio may not be able to sell in the ordinary course of business. Restricted securities are a special type of illiquid security; these securities have not been publicly issued and legally can be resold only to qualified buyers. From time to time, the Funds board of trustees may determine that particular restricted securities are not illiquid, and those securities may then be purchased by the Portfolio without limit. The Portfolio is subject to manager risk, which is the chance that poor security selection will cause the Portfolio to underperform relevant benchmarks or other funds with a similar investment objective. Total Bond Market Index Portfolio Because it would be very expensive and inefficient to buy and sell all securities held in its target indexwhich is an indexing strategy called replicationthe Total Bond Market Index Portfolio uses index sampling techniques to select securities. Using computer programs, the Portfolio selects a representative sample of securities that approximates the full target index in terms of key risk factors and other characteristics. These factors include duration, cash flow, quality, and callability of the underlying bonds. In addition, the Portfolio keeps industry sector and subsector exposure within tight boundaries relative to that of its target index. Because the Portfolio does not hold all of the issues in its target index, some of the securities (and issuers) that are held will likely be overweighted (or underweighted) compared with the target index. The maximum overweight (or underweight) is constrained at the issuer level with the goal of producing well-diversified credit exposure in the Portfolio. The Barclays U.S. Aggregate Float Adjusted Index represents a wide spectrum of public, investment-grade, taxable, fixed income securities in the United Statesincluding government, corporate, and international dollar-denominated bonds, as well as mortgage-backed and asset-backed securitiesall with maturities of more than 1 year. As of December 31, 2012 , the Portfolio was composed of the following types of bonds: 45 Type of Bond Portion of Portfolios Net Assets U.S. Government/Agency xx.x% Asset-backed/Mortgage-backed xx.x Corporate xx.x Other x.x The Portfolios policy of investing at least 80% of its assets in bonds in its target index may be changed only upon 60 days notice to shareholders. Up to 20% of the Portfolios assets may be used to purchase nonpublic, investment-grade securities, generally referred to as 144A securities, as well as smaller public issues or medium-term notes not included in the Index because of the small size of the issue. The vast majority of these securities will have characteristics and risks similar to those in the target index. Subject to the same 20% limit, the Portfolio may also purchase other investments that are outside of its target index or may hold bonds that, when acquired, were included in the index but subsequently were removed. The Portfolio is subject to call risk, which is the chance that during periods of falling interest rates, issuers of callable bonds may call (redeem) securities with higher coupons or interest rates before their maturity dates. The Portfolio would then lose any price appreciation above the bonds call price and would be forced to reinvest the unanticipated proceeds at lower interest rates, resulting in a decline in the Portfolios income. For mortgage-backed securities, this risk is known as prepayment risk. Call/prepayment risk should be moderate for the Portfolio. The Total Bond Market Index Portfolio may also invest in conventional mortgage-backed securitieswhich are packaged by private corporations and are not guaranteed by the U.S. governmentand enter into mortgage-dollar-roll transactions. High Yield Bond Portfolio The High Yield Bond Portfolio invests mainly in a diversified group of high-yielding, higher-risk corporate bonds, commonly known as junk bonds, which are mostly short- and intermediate-term. The Portfolio also invests in fixed and floating rate loans of medium- to lower-range credit quality; these loans are mostly short and intermediate term . As a result of this investment strategy, the Portfolio is subject to certain risks. Because of its investment in junk bonds and loans, the Portfolio is subject to high credit risk, which is the chance that a bond or loan issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that bond or loan to decline. Plain Talk About High-Yield Bonds High-yield bonds, or junk bonds, are issued by companies or other entities whose ability to pay interest and principal on the debt in a timely manner is considered questionable. Such bonds are rated below investment-grade by independent rating agencies. Because they are riskier than investment-grade bonds, high-yield bonds typically must pay more interest to attract investors. Some high-yield bonds are issued by smaller, less-seasoned companies, while others are issued as part of a corporate restructuring, such as an acquisition, merger, or leveraged buyout. Some high-yield bonds were once rated as investment grade but have been downgraded to junk-bond status because of financial difficulties experienced by their issuers. Conversely, an issuers improving financial condition may result in an upgrading of its junk bonds to investment-grade status. The Portfolio may invest up to 10% of its assets in trust-preferred securities, which are preferred securities issued by a special purpose trust that holds subordinated debt of the trusts corporate parent. The interest received by the trust from the debt issued by the corporate parent is distributed to the holders of the trust-preferred securities. A trust-preferred security has characteristics of both a debt security and an equity security and generally will have the same risks as these types of securities , including market, credit, interest rate, and call risks. Trust-preferred securities typically are subordinated to the bonds and other obligations of the parent company and, therefore, may be subject to greater credit risk than such bonds and obligations. The Portfolio may invest up to 20% of its assets in government securities and/or bonds that are rated Baa or above by Moodys or have an equivalent rating from any other independent bond-rating agency, or, if unrated, are determined to be of comparable quality by the advisor . These are commonly referred to as investment-grade securities. The Portfolio will only invest in bonds and loans that, at the time of initial investment, are rated Caa or higher by Moodys or have an equivalent rating from any other independent bond-rating agency, or, if unrated, are determined to be of comparable 46 quality by the advisor . However, the Portfolio may continue to hold bonds that have been downgraded, even if they would no longer be eligible for purchase by the Portfolio. The Portfolios advisor selects bonds on a company-by-company basis, emphasizing fundamental research and a long-term investment horizon. The analysis focuses on the nature of a companys business, its strategy, and the quality of its management. Based on this analysis, the advisor looks for companies whose prospects are stable or improving and whose bonds offer an attractive yield. Companies with improving prospects are normally more attractive because they offer better assurance of debt repayment and greater potential for capital appreciation. The Portfolio is subject to manager risk, which is the chance that poor security selection will cause the Portfolio to underperform relevant benchmarks or other funds with a similar investment objective. As of December 31, 2012 , the Portfolios holdings had the following credit-quality characteristics: Credit Quality Percentage of Portfolios Net Assets Aaa/AAA 0.0% Baa/BBB x.x Ba/BB xx.x B xx.x Below B/Other x.x Bonds rated less than Baa by Moodys or the equivalent by another firm, such as those held by the Portfolio, are classified as non-investment grade. These bonds carry a high degree of risk and are considered speculative by the major rating agencies. Because of the speculative nature of junk bonds, you should carefully consider the risks associated with the Portfolio before you purchase shares. To minimize credit risk, the Portfolio normally diversifies its holdings among bonds of at least 1xx separate issuers, representing many industries. As of December 31, 2012 , the Portfolio held the bonds of xxx corporate issuers. This diversification should lessen the negative impact to the Portfolio of a particular bond issuers failure to pay either principal or interest. The Portfolio is subject to liquidity risk, which is the chance that the Portfolio could experience difficulties in valuing and selling illiquid high-yield bonds or loans. In the event that the Portfolio needs to sell a portfolio security during periods of infrequent trading of the security, it may not receive full value for the security. Although it has no present plans to do so, the Portfolio may invest up to 5% of its assets in non-cash-flow-producing high-yield bonds, such as zero-coupon bonds (which pay interest only at maturity) or payment-in-kind bonds (which pay interest in the form of additional securities). The High Yield Bond Portfolio may enter into forward foreign currency exchange contracts, which are a type of derivative. A forward foreign currency exchange contract is an agreement to buy or sell a countrys currency at a specific price on a specific date, usually 30, 60, or 90 days in the future. In other words, the contract guarantees an exchange rate on a given date. Managers of funds that invest in foreign securities can use these contracts to guard against unfavorable changes in currency exchange rates. These contracts, however, would not prevent the Portfolios securities from falling in value during foreign market downswings. More on the Balanced Portfolios The Balanced Portfolio invests in both stocks and bonds. The Conservative and Moderate Allocation Portfolios invest in shares of other Vanguard mutual funds to achieve exposure to stocks and bonds. The stock portion of the Balanced Portfolio is subject to investment style risk . The stock portion of each Portfolio is subject to stock market risk , while the bond portion of each Portfolio is subject to interest rate risk , income risk , credit risk, call risk, and prepayment risk. Both portions of the Balanced Portfolio are subject to manager risk . Each Portfolios bond holdings help to reducebut not eliminatesome of the stock market volatility experienced by the Portfolio. Likewise, changes in interest rates may not have as dramatic an effect on the Portfolios as they would on a portfolio made up entirely of bonds. Each Portfolios balanced holdings, in the long run, should result in less investment riskand a lower investment returnthan those of a portfolio investing exclusively in common stocks. 47 Plain Talk About Balanced Funds Balanced funds are generally middle-of-the-road investments that seek to provide some combination of income, capital appreciation, and conservation of capital by investing in a mix of stocks and bonds. Because prices of stocks and bonds tend to respond differently to various economic events and influences, a balanced fund should experience less volatility than a fund investing exclusively in stocks. Balanced Portfolio Roughly 60% to 70% of the Portfolios assets are invested in stocks and the remaining 30% to 40% are invested in bonds. For the stock portion of the Portfolio, the advisor uses extensive research to find what it considers to be undervalued stocks of established large and mid-size companies. The advisor considers a stock to be undervalued if company earnings, or potential earnings, are not fully reflected in the stocks share price. The advisors goal is to identify and purchase these securities before their value is recognized by other investors. The advisor emphasizes stocks that, on average, provide a higher level of dividend income than generally provided by stocks in the overall market. By adhering to this stock selection strategy and by investing in a wide variety of companies and industries, the advisor expects to moderate overall risk. The asset-weighted median market capitalization of the Portfolios stock holdings as of December 31, 2012, was $xx billion. For the bond portion of the Portfolio, the advisor selects investment-grade bonds that it believes will generate a reasonable level of current income. These may include short-, intermediate-, and long-term corporate and U.S. Treasury, government agency, and asset-backed bonds, as well as mortgage-backed securities. The advisor does not generally make large adjustments in the average maturity of the Portfolios bond holdings in anticipation of changes in interest rates. Although the Portfolio does not have specific maturity guidelines, the average duration of the Portfolios bond holdings as of December 31, 2012, was x.x years. A breakdown of the Portfolios bond holdings (which amounted to xx.x% of the Portfolios net assets) as of December 31, 2012, follows: Type of Bond Percentage of Portfolios Bond Holdings Corporate xx.x% Asset-Backed and Mortgage-Backed xx.x U.S. Treasury and Government Agency x.x Foreign x.x Other x.x The advisor purchases bonds of investment-grade qualitythat is, bonds rated at least Baa3 by Moodys Investors Service, Inc., or BBB by Standard & Poorsand, to a lesser extent, unrated bonds that are of comparable credit quality in the advisors opinion. Although the mix of stocks and bonds varies from time to time, depending on the advisors view of economic and market conditions, the stock portion can be expected to represent at least 60% of the Portfolios holdings under normal circumstances. The Portfolio may invest up to 25% of its assets in foreign securities, which may include depositary receipts. Foreign securities may be traded on U.S. or foreign markets. To the extent that it owns foreign securities, the Portfolio is subject to country risk and currency risk. Country risk is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries. In addition, the prices of foreign stocks and the prices of U.S. stocks have, at times, moved in opposite directions. Currency risk is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. Conservative and Moderate Allocation Portfolios The Allocation Portfolios are funds of funds, which means that each Portfolio achieves its objective by investing in other mutual funds rather than in individual securities. Each Portfolio separately invests a percentage of its assets in four other Vanguard stock and bond mutual funds. The trustees of the Fund allocate each Portfolios assets among the underlying funds. The trustees may authorize a Portfolio to invest in additional Vanguard funds without shareholder approval. Additionally, the trustees may increase or decrease the percentage of a Portfolios assets invested in any particular underlying fund without advance notice to shareholders. 48 Because each Allocation Portfolio holds only a limited number of underlying funds, it is classified as nondiversified. However, through its investments in diversified underlying funds, each of the Allocation Portfolios indirectly owns a diversified portfolio of stocks and bonds. Plain Talk About Fund of Funds The term fund of funds is used to describe a mutual fund that pursues its objective by investing in other mutual funds, rather than in individual stocks or bonds. A fund of funds may charge for its own direct expenses, in addition to bearing a proportionate share of the expenses charged by the underlying funds in which it invests. A fund of funds is best suited for long-term investors. Each Allocation Portfolio invests in four underlying Vanguard funds to pursue a target allocation of stocks and bonds. The table that follows illustrates the asset allocation range for each Portfolio: Asset Allocation Stocks Bonds Conservative Allocation Portfolio 40% 60% Moderate Allocation Portfolio 60% 40% By owning shares of other Vanguard funds, each of the Allocation Portfolios indirectly invests, to varying degrees, in U.S. stocks, with an emphasis on large-cap stocks. To a lesser extent, each of the Allocation Portfolios also invests in foreign stocks. Through their investments in one underlying fund (Vanguard Variable Insurance Fund Equity Index Portfolio), each Portfolio holds a representative sample of the stocks that make up the S&P 500 Index, which is dominated by large-cap stocks. Through another underlying fund (Vanguard Extended Market Index Fund), each Portfolio holds a representative sample of the stocks that make up the S&P Completion Index, which represents mid- and small-capitalization stocks. Historically, mid-and small-cap stocks have been more volatile thanand at times have performed quite differently fromlarge-cap stocks. This volatility is due to several factors, including the fact that smaller companies often have fewer customers and financial resources than larger firms. These characteristics can make mid-size and small companies more sensitive to economic conditions, leading to less certain growth and dividend prospects. Stocks of publicly traded companies and funds that invest in stocks are often classified according to market value, or market capitalization. These classifications typically include small-cap, mid-cap, and large-cap. Its important to understand that, for both companies and stock funds, market-capitalization ranges change over time. Also, interpretations of size vary, and there are no official definitions of small-, mid-, and large-cap, even among Vanguard fund advisors. As of the calendar year ended December 31, 2012, the stocks in the underlying domestic equity funds had asset-weighted median market capitalizations exceeding $x billion. The stocks in the underlying international equity fund had an asset-weighted median market capitalization exceeding $xx billion. Because each Allocation Portfolio invests in Vanguard Variable Insurance Fund Equity Index Portfolio and Vanguard Extended Market Index Fund so as to gain exposure to the overall domestic stock market, an Allocation Portfolio may shift its holdings among these two underlying funds to remain proportionate with the overall domestic stock market. By owning shares of Vanguard Total International Stock Index Fund, each Allocation Portfolio is subject to risks associated with investments in foreign stocks. For more detail on the risks associated with investing in stocks, see More on the Portfolios: More on the Stock Portfolios. For additional discussion on the risks associated with investing in stocks issued by companies located in emerging markets, see More on the Portfolios: More on the Stock Portfolios: International Portfolio. By owning shares of Vanguard Variable Insurance Fund Total Bond Market Index Portfolio, each Allocation Portfolio indirectly invests, to varying degrees, in government and corporate bonds, as well as in mortgage-backed and asset-backed securities. For more detail on the risks associated with investing in bonds, see More on the Portfolios: More on the Bond Portfolios. More on the Stock Portfolios The Equity Income , Diversified Value , Equity Index , Mid-Cap Index , Growth , Capital Growth , Small Company Growth , International , and REIT Index Portfolios invest mainly in common stocks, although each has its own strategies and types of holdings. To achieve exposure to common stocks, the Total Stock Market Index Portfolio invests in shares of other mutual funds. Each stock Portfolio is subject to stock market risk, which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. 49 Other than the International Portfolio, each Portfolio invests mainly in, or has exposure mainly to, stocks of U.S. companies. To illustrate the volatility of stock prices, the following table shows the best, worst, and average annual total returns for the U.S. stock market over various periods as measured by the Standard & Poors 500 Index, a widely used barometer of market activity. (Total returns consist of dividend income plus change in market price.) Note that the returns shown in the table do not include the costs of buying and selling stocks or other expenses that a real-world investment portfolio would incur. (You will find a chart illustrating the volatility of the international stock market on page xx.) U.S. Stock Market Returns (1926 1 Year 5 Years 10 Years 20 Years Best 54.2% 28.6% 19.9% 17.8% Worst 43.1 12.4 1.4 Average The table covers all of the 1-, 5-, 10-, and 20-year periods from 1926 through 2012. You can see, for example, that although the average annual return on common stocks for all of the 5-year periods was 9.9%, average annual returns for individual 5-year periods ranged from 12.4% (from 1928 through 1932) to 28.6% (from 1995 through 1999). These average annual returns reflect past performance of common stocks; you should not regard them as an indication of future performance of either the stock market as a whole or the Portfolios in particular. Actively Managed Portfolios Six of the stock Portfolios are actively managed, meaning that their investment advisors buy and sell securities based on research, judgment, and analysis in an attempt to outperform the market. These six Portfolios are the Equity Income, Diversified Value, Growth, Capital Growth, Small Company Growth, and International Portfolios. Each actively managed stock Portfolio is subject to manager risk, which is the chance that poor security selection or focus on securities in a particular sector, category, or group of companies will cause the Portfolio to underperform relevant benchmarks or other funds with a similar investment objective. Because the Diversified Value, Growth, and Capital Growth Portfolios each tend to invest a high percentage of assets in their ten largest holdings, the Portfolios are subject to asset concentration risk, which is the chance that a Portfolios performance may be hurt disproportionately by the poor performance of relatively few stocks. Investment Styles Mutual funds that invest in stocks can be classified according to market value or market capitalization. These classifications include small-cap, mid-cap, and large-cap. Its important to understand that, for both companies and stock funds, market-capitalization ranges change over time. Also, interpretations of size vary, and there are no official definitions of small-, mid-, and large-cap, even among Vanguard fund advisors. The asset-weighted median market capitalization of each of the stock Portfolios as of December 31, 2012, was: Portfolio Asset-Weighted Median Market Capitalization Total Stock Market Index $xx.x billion Equity Income xx.x Diversified Value xx.x Equity Index xx.x Mid-Cap Index x.x Growth xx.x Capital Growth xx.x Small Company Growth x.x International xx.x REIT Index xx.x Stock funds can also be categorized according to whether the stocks they hold are value or growth stocks or a blend of both. 50 Plain Talk About Growth Funds and Value Funds Growth investing and value investing are two styles employed by stock-fund managers. Growth funds generally focus on stocks of companies believed to have above-average potential for growth in revenue, earnings, cash flow, or other similar criteria. These stocks typically have low dividend yields and above-average prices in relation to measures such as earnings and book value. Value funds typically emphasize stocks whose prices are below average in relation to those measures; these stocks often have above-average dividend yields. Growth and value stocks have historically produced similar long-term returns, though each category has periods when it outperforms the other. Each stock Portfolio (other than the Total Stock Market Index Portfolio) is subject to investment style risk, which is the chance that returns from the types of stocks in which the Portfolio invests will trail returns from the overall stock market. Specific types of stocks tend to go through cycles of doing betteror worsethan the stock market in general. These periods have, in the past, lasted for as long as several years. Likewise, international stocks go through cycles of doing betteror worsethan U.S. stocks. The following illustration shows how each of the nine Portfolios that invest in U.S. stocks generally fits into these categories. (The International Portfolio invests primarily in large-capitalization growth stocks of companies located outside the United States.) Foreign Securities The International Portfolio invests primarily in foreign securities. None of the other stock Portfolios typically makes significant investments in securities of companies based outside the United States. For the Equity Index, Mid-Cap Index, and REIT Index Portfolios, foreign securities will be held only to the extent that they are represented in each Portfolios target index. The Equity Income, Capital Growth, Diversified Value, and Small Company Growth Portfolios may each invest up to 25% of their assets in foreign securities, and the Growth Portfolio may invest up to 20% of its assets in foreign securities. To the extent that a Portfolio owns foreign securities, it is subject to country risk and currency risk. Country risk is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries. In addition, the prices of foreign stocks and the prices of U.S. stocks have, at times, moved in opposite directions. Currency risk is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. Equity Income Portfolio The Equity Income Portfolio invests mainly in common stocks of mid-size and large companies whose stocks pay above-average dividends. At the time of purchase by the Portfolio, a stock can be out of favor with the investment community. Stocks purchased by the Portfolio are expected to produce a high and stable level of income and to have the potential for long-term capital appreciation. The Portfolio uses multiple investment advisors. Each investment advisor independently selects and maintains a portfolio of common stocks for the Portfolio. These advisors employ active investment management methods, which means that securities are bought and sold according to the advisors evaluations of companies and their financial prospects, the prices of the securities, and the stock market and the economy in general. Each advisor will sell a security when, in the view of the advisor, it is no longer as attractive as an alternative investment. Each advisor uses a different process to select securities for 51 its portion of the Portfolios assets; however, each is committed to buying stocks that it believes will produce above-average income and that, in the advisors opinion, have the potential for long-term capital appreciation. Wellington Management Company, LLP (Wellington Management), which manages approximately xx% of the Portfolios assets, employs a fundamental security analysis approach to identify desirable individual stocks, seeking those that typically offer above-average dividend yields, below-average valuations, and the potential for dividend increases in the future. The Vanguard Group, Inc. (Vanguard) manages approximately xx% of the Portfolios assets by constructing a diversified portfolio of dividend-yielding stocks based on its assessment of the relative return potential of the underlying securities. Vanguard selects securities that it believes offer a good balance between reasonable valuations and attractive growth prospects relative to their industry peers. Vanguard implements its stock selection process through the use of quantitative models to evaluate all of the securities in the Portfolios benchmark, FTSE High Dividend Yield Index, while maintaining a risk profile similar to that of the i ndex. In addition, Vanguard manages approximately x% of the Portfolios assets by investing in stock index futures, which are a type of derivative, and/or shares of exchange-traded funds (ETFs), including ETF Shares of other Vanguard funds. For more details, see Additional Information: Other Investment Policies and Risks . Diversified Value Portfolio The Diversified Value Portfolio invests mainly in common stocks of large- and mid-cap companies (although the advisor will occasionally select stocks with lower market capitalizations) whose stocks are considered by the advisor to be undervalued. The advisor uses traditional methods of stock selectionresearch and analysisto identify undervalued securities. These stocks (called value stocks) often have above-average dividend yields. Undervalued stocks are generally those that are out of favor with investors and that the advisor feels are trading at prices that are below average in relation to measures such as earnings and book value. To keep the Portfolio well diversified, the advisor generally invests no more than 15% of the Portfolios assets in a single industry group. The Portfolios overall makeup is expected to differ from that of the broad stock market in terms of industry weightings and market capitalization. Therefore, the Portfolios performance is likely to differ from the performance of the overall market or of broad indexes such as the S&P 500 Index. Total Stock Market Index Portfolio The Total Stock Market Index Portfolio is a fund of funds. The trustees of the Fund allocate the Total Stock Market Index Portfolios assets among the underlying funds. The trustees may authorize the Portfolio to invest in additional Vanguard funds without shareholder approval. Additionally, the trustees may increase or decrease the percentage of assets invested in any particular fund without advance notice to shareholders. Under normal circumstances, the Portfolio will invest at least 80%, and usually all or substantially all, of its assets in Vanguard Variable Insurance Fund Equity Index Portfolio and Vanguard Extended Market Index Fund, which together seek to track the Portfolios target index. The Portfolios 80% investment policy may be changed only upon 60 days notice to shareholders. The Total Stock Market Index Portfolio is a stock index fund that seeks to track the performance of the S&P Total Market Index by investing all, or substantially all, of its assets in two Vanguard fundsVanguard Variable Insurance Fund Equity Index Portfolio, which seeks to track the S&P 500 Index, and Vanguard Extended Market Index Fund, which seeks to track the S&P Completion Index. The S&P Total Market Index is a combination of the S&P 500 Index and the S&P Completion Index; it consists of substantially all of the U.S. common stocks regularly traded on the New York Stock Exchange and the Nasdaq over-the-counter market. The S&P 500 Index is dominated by stocks of large U.S. companies, and the S&P Completion Index represents mid- and small-capitalization stocks. As of December 31, 2012, the Portfolio allocated approximately 82% of its assets to Vanguard Variable Insurance Fund Equity Index Portfolio and the remaining 18% of its assets to Vanguard Extended Market Index Fund. The Portfolio, as a fund of funds, is considered nondiversified because it invests in two underlying funds. However, the underlying funds in which the Portfolio invests are broadly diversified. Equity Index Portfolio The Equity Index Portfolio is a stock index fund that seeks to track the performance of a benchmark index that measures the investment return of large-capitalization stocks. The Portfolio employs an indexing investment approach designed to track the performance of the S&P 500 ® Index, a widely recognized benchmark of U.S. stock market performance that is dominated by the stocks of large U.S. companies. As of December 31, 2012, these stocks represented approximately xx% of the market value of all U.S. common stocks. In seeking to fully replicate the Indexs performance, the Portfolio intends to hold each of the stocks in the Index in approximately the same proportion as its weighting in the Index. For example, if 3% of the S&P 500 Index were made up of the stock of a specific company, the Portfolio would invest approximately 3% of its assets in that 52 company. All, or substantially all (but in no event less than 80%), of the Portfolios assets will be invested in stocks that make up the Index. The Portfolios 80% policy may be changed only upon 60 days notice to shareholders. The actual stocks that make up the Index are chosen by Standard & Poors. The Index is weighted according to the market capitalization of the stocks it holds, so that the stocks with the highest market values represent the largest portion of the Index and have the heaviest influence on its performance. Mid-Cap Index Portfolio The Mid-Cap Index Portfolio is a stock index fund that seeks to track the performance of a benchmark index that measures the investment return of mid-capitalization stocks. The Portfolio employs an indexing investment approach designed to track the performance of the CRSP US Mid Cap Index, a broadly diversified index of stocks of mid-size U.S. companies. In seeking to replicate the Indexs performance, the Portfolio intends to hold each of the stocks in the Index in approximately the same proportion as its weighting in the Index. For example, if 3% of the CRSP US Mid Cap Index were made up of the stock of a specific company, the Portfolio would invest approximately 3% of its assets in that company. All, or substantially all (but in no event less than 80%), of the Portfolios assets will be invested in stocks that make up the Index. The actual stocks that make up the Index are chosen by CRSP . The Portfolios 80% policy may be changed only upon 60 days notice to shareholders. Historically, mid-cap stocks have been more volatile thanand at times have performed quite differently fromthe large-cap stocks that dominate the overall stock market. There is no certainty, however, that this pattern will continue in the future. Growth Portfolio The Growth Portfolio invests mainly in common stocks of companies that, in the advisors opinions, offer favorable prospects for capital appreciation. These stocks tend to produce little current income. The Portfolio generally focuses on companies that are considered large-cap by the Portfolios investment advisors. The Growth Portfolio uses multiple investment advisors. Each advisor independently selects and maintains a portfolio of common stocks for the Portfolio. Each advisor employs active investment management methods, which means that securities are bought and sold according to the advisors evaluations of companies and their financial prospects, the prices of securities, and the stock market and the economy in general. Each advisor will sell a security when, in the view of the advisor, it is no longer as attractive as an alternative investment. Delaware Management Company , which manages approximately xx% of the Portfolios assets, invests primarily in common stocks of large-capitalization, growth-oriented companies that it believes have long-term capital appreciation potential and are expected to grow faster than the U.S. economy. The advisor uses a bottom-up approach, seeking companies that have large end-market potential, dominant business models, and strong free-cash-flow generation that are reasonable priced compared with the intrinsic value of the securities. Delaware Management Company tends to hold a relatively focused portfolio with a limited number of stocks. Wellington Management Company, LLP (Wellington Management), which manages approximately xx% of the Portfolios assets, employs a traditional, bottom-up fundamental research approach to identify securities that possess sustainable growth at attractive valuations. Wellington Management identifies companies that have demonstrated above-average growth in the past, then conducts a thorough review of each companys business model. The goal of this review is to identify companies that can sustain above-average growth because of their superior business models as represented by high returns on capital, strong management, and quality balance sheets. A disciplined valuation analysis follows to determine which securities are attractively priced. William Blair & Company, L.L.C. (William Blair & Company), which manages approximately xx% of the Portfolios assets, uses an investment process that relies on thorough, in-depth fundamental analysis. William Blair & Company invests in companies that it believes are high quality and have sustainable, above-average growth. In selecting stocks, the advisor considers some or all of the following company criteria: leadership position within the markets served, quality of the products or services provided, marketing capability, return on equity, accounting policies/financial transparency, and quality/depth of the management team. The Vanguard Group, Inc. (Vanguard), manages a small portion (approximately x%) of the Portfolios assets to facilitate cash flows to and from the Portfolios advisors. Vanguard typically invests its portion of the Portfolios assets in stock index futures, and/or shares of exchange-traded funds . For more details, see Additional Information: Other Investment Policies and Risks . Capital Growth Portfolio The Capital Growth Portfolio invests mainly in common stocks of companies that the advisor expects to have favorable prospects for capital appreciation and that sell at attractive prices, but typically produce little current income. The Portfolios advisor selects common stocks that it believes have above-average earnings growth potential that is not reflected in the 53 current market price. Companies selected for stock purchases typically have strong positions within their industries, increasing sales, improving profitability, good long-term prospects for above-average growth in earnings, and strong management teams. Using careful analysis, the advisor attempts to quantify a companys fundamental value, which is the advisors estimate of the financial values of the company. The advisor compares the fundamental value with the market price of the companys stock. The advisor then decides whether or not to purchase the stock mainly on the basis of how attractive its market price is in relation to its fundamental value. Although the Portfolio invests with a long-term horizon of three to five years, the advisor may sell a stock if its market price appears to have risen above its fundamental value, if other securities appear to be more favorably priced, or if the reasons for which the stock was purchased no longer hold true. The advisor does not try to make investment decisions based on short-term trends in the stock market. If attractively priced stocks cannot be found, the Portfolios cash levels will increase. Because the Portfolios selections are determined by an analysis of each individual stock, the Portfolios makeup may differ substantially from the overall markets characteristics. For example, the proportion of the Portfolios assets invested in a particular industry may be significantly larger or smaller than that industrys representation in the overall stock market. Small Company Growth Portfolio The Portfolios investment in small-company stocks generally will be within the capitalization range of the companies included in the Russell 2500 Growth Index ($xx million to $x.x billion, as of December 31, 2012). In the future, the Indexs market capitalization range may be higher or lower, and the Portfolios investments may track another index. Such changes may occur at any time and without notice to Portfolio shareholders. The Portfolios stocks are expected to provide little or no dividend income. The Portfolio uses multiple investment advisors. Each advisor independently selects and maintains a portfolio of common stocks for the Portfolio. These advisors employ active investment management methods, which means that securities are bought and sold according to the advisors evaluations of companies and their financial prospects, the prices of the securities, and the stock market and the economy in general. Each advisor uses a different process to select securities for its portion of the Portfolios assets; however, each is committed to buying stocks of small companies that, in the advisors opinion, have strong growth potential. The Portfolio trades stocks aggressively, which may result in higher transaction costs. Granahan Investment Management, Inc. (Granahan), which manages approximately xx% of the Portfolios assets, groups securities into three categories as part of its selection process. The first category, core growth, emphasizes companies that have a well-known or established product or service and, as a result, have a proven record of growth and a strong market position. The second category, pioneers, is made up of companies that offer unique products or services, technologies that may lead to new products, or expansion into new markets. Granahan judges pioneer stocks based on their estimated growth potential compared with market value. The third category, special situation, includes companies that lack a record of strong growth but that, in Granahans view, are both undervalued in the market and likely to grow in the next few years. Core growth stocks generally make up 35% to 70% of the advisors share of Portfolio assets, with the other two categories generally at 10% to 35% each. The Vanguard Group, Inc. (Vanguard) manages approximately xx% of the Portfolios assets by constructing a broadly diversified portfolio of small-cap domestic growth stocks based on its assessment of the relative return potential of the underlying securities. Vanguard selects securities that it believes offer a good balance between reasonable valuations and attractive earnings growth prospects relative to their small-cap domestic growth peers. Vanguard implements its stock-selection process through the use of proprietary software programs that compare thousands of securities at a time . 54 In addition, Vanguard manages approximately x% of the Portfolios assets by investing in stock index futures, and/or shares of exchange-traded funds. For more details, see Additional Information: Other Investment Policies and Risks . Plain Talk About Business Development Companies and Acquired Fund Fees and Expenses A portfolio may invest in business development companies (BDCs), a special type of closed-end investment company that tends to invest in small, developing, financially troubled, and often private companies. Like an automaker, retailer, or any other operating company, a BDC incurs expenses such as employee salaries. These costs are not paid directly by a portfolio that owns shares in a BDC, just as the costs of labor and steel are not paid directly by a portfolio that owns shares in an automaker. SEC rules nevertheless require that any expenses incurred by a BDC be included in a portfolios expense ratio as Acquired Fund Fees and Expenses. The expense ratio of a portfolio that holds a BDC will need to overstate what the portfolio actually spends on portfolio management, administrative services, and other shareholder services by an amount equal to these Acquired Fund Fees and Expenses. The Acquired Fund Fees and Expenses are not included in a portfolios financial statements, which provide a clearer picture of a portfolios actual operating expenses. International Portfolio The International Portfolio invests mainly in common stocks of non-U.S. companies that are considered to have above-average potential for growth. The Portfolio uses multiple investment advisors. Each advisor independently selects and maintains a portfolio of common stocks for the Portfolio. Each advisor employs active investment management methods, which means that securities are bought and sold according to the advisors evaluations of companies and their financial prospects, the prices of the securities, and the stock market and the economy in general. Each advisor will sell a security when, in the view of the advisor, it is no longer as attractive as an alternative investment. Baillie Gifford Overseas Ltd. (Baillie Gifford), which manages approximately xx% of the Portfolios assets, follows an investment approach based on making long-term investments in well-researched and well-managed businesses that the advisor believes enjoy sustainable competitive advantages in their marketplaces. Baillie Gifford uses a fundamental approach to identify quality growth companies. The firm considers sustainable earnings and free-cash-flow growth to be critical factors in evaluating a companys prospects. Companies are screened first for quality and then for value. Baillie Gifford looks for companies with attractive industry backgrounds, strong competitive positions within those industries, high-quality earnings, and a positive approach toward shareholders. The main fundamental factors considered in this bottom-up analysis are earnings growth, cash-flow growth, profitability, debt and interest coverage, and valuation. To determine how to allocate its portion of the Portfolios assets geographically, Baillie Gifford constantly evaluates economic, market, and political trends worldwide. Among the factors considered are currency exchange rates, growth potential of economies and securities markets, technological developments, and political and social conditions. Schroder Investment Management North America Inc. (Schroders), which manages approximately xx% of the Portfolios assets, seeks high-quality, reasonably priced securities of international companies with strong growth prospects and a sustainable competitive advantage. Schroders believes that in-depth fundamental research incorporating a comprehensive macroeconomic viewpoint is the most reliable means of finding those companies and identifying where their growth is undervalued by the market. Schroders relies on a team-oriented matrix approach to drive research, security selection, and portfolio construction. Initial local research draws on the extensive knowledge of, and recommendations generated by, more than 70 regiona l a nalysts located across the globe . The strongest ideas of these local analysts are then overlaid with the global perspective of an international team of global sector specialists and regionally focused managers. In Schroders view, this knowledge matrix (global sector/regional expertise) provides an optimal framework for identifying strong investment candidates and building high-quality portfolios across multiple regions and sectors. While the input of the teams Global Sector Specialists is an important source of investment ideas and research, the investment decision making for the Portfolio rests with the portfolio managers. M&G Investment Management Limited (M&G), which manages approximately xx% of the Portfolios assets, uses a long-term, bottom-up approach to portfolio management that focuses on quality companies with scarce assets that deliver high returns and exhibit growth potential. Scarce assets can include the traditional tangible assets (such as land or property), intangible assets (such as a strong brand or reputation), and organizational assets (such as a unique corporate culture). The team seeks to identify companies that fall into three categories: qualityhigh-quality companies with scarce assets that support sustainable superior returns; growthcompanies that use scarce assets to grow faster than their competitors; and transformingcompanies that are emerging from a heavy investment cycle that may lead to a strong rebound in returns. 55 The Vanguard Group, Inc. (Vanguard) manages a small portion (approximately x%) of the Portfolios assets to facilitate cash flows to and from the Portfolios advisors. Vanguard typically invests its portion of the Portfolios assets in stock index futures, a nd/or shares of exchange-traded fund s. For more details, see Additional Information: Other Investment Policies and Risks . Because it invests mainly in international stocks, the Portfolio is subject to: Currency risk, which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. Currency risk is especially high in emerging markets. Conversely, when the U.S. dollar falls in value versus other currencies, returns from international stocks are enhanced because a given sum in foreign currency translates into more U.S. dollars. The Portfolio is also subject to: Country/regional risk, which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries or regions. Because the Portfolio may invest a large portion of its assets in securities of companies located in any one country or region, including emerging markets, its performance may be hurt disproportionately by the poor performance of its investments in that area. Country/regional risk is especially high in emerging markets. Plain Talk About International Investing U.S. investors who invest abroad will encounter risks not typically associated with U.S. companies, because foreign stock and bond markets operate differently from the U.S. markets. For instance, foreign companies are not subject to the same accounting, auditing, and financial-reporting standards and practices as U.S. companies, and their stocks may not be as liquid as those of similar U.S. firms. In addition, foreign stock exchanges, brokers, and companies may be subject to less government supervision and regulation than their counterparts in the United States. These factors, among others, could negatively affect the returns U.S. investors receive from foreign investments. International investing involves other risks and considerations, including differences in accounting, auditing, and financial reporting standards and practices; generally higher costs for trading securities; foreign withholding taxes payable on the Portfolios securities, which can reduce dividend income available to distribute to shareholders; and adverse changes in regulatory or legal climates. Returns of international stocks can be as volatile asor more volatile thanreturns of U.S. stocks. To illustrate the volatility of international stock market returns for the U.S. dollar-based investor, the following table shows the best, worst, and average annual total returns for international stocks over various periods as measured by the MSCI EAFE Index, a widely used barometer of international stock market activity. (Total returns consist of dividend income plus change in market price.) Note that the returns shown in the table do not include the costs of buying and selling stocks or other expenses that a real-world investment portfolio would incur. International Stock Market Returns (1970 ) 1 Year 5 Years 10 Years 20 Years Best 69.4% 36.1% 22.0% 15.5% Worst 43.4 4.7 Average The table covers all of the 1-, 5-, 10-, and 20-year periods from 1970 through . These average annual returns reflect past performance of international stocks; you should not regard them as an indication of future performance of either foreign markets as a whole or the Portfolio in particular. The Portfolio may invest in foreign issuers through American Depositary Receipts (ADRs), European Depositary Receipts (EDRs), Global Depositary Receipts (GDRs), or similar investment vehicles. The Portfolio may also invest in convertible securities. 56 REIT Index Portfolio The REIT Index Portfolio uses an indexing investment approach. The Portfolio attempts to replicate the MSCI US REIT Index by investing all, or substantially all, of its assets in the stocks that make up the Index, holding each stock in approximately the same proportion as its weighting in the Index. Plain Talk About REITs Rather than directly owning propertieswhich can be costly and difficult to convert into cash when neededsome investors buy shares in a company that owns and manages real estate. Such a company is known as a real estate investment trust, or REIT. Unlike corporations, REITs do not have to pay income taxes if they meet certain Internal Revenue Code requirements. To qualify, a REIT must distribute at least 90% of its taxable income to its shareholders and receive at least 75% of that income from rents, mortgages, and sales of property. REITs offer investors greater liquidity and diversification than direct ownership of a handful of properties. REITs also offer the potential for higher income than an investment in common stocks would provide. As with any investment in real estate, however, a REITs performance depends on several factors, such as the companys ability to find tenants for its properties, to renew leases, and to finance property purchases and renovations. That said, returns from REITs may not correspond to returns from direct property ownership The Portfolio holds each stock contained in the MSCI US REIT Index in approximately the same proportion as its weighting in the Index. For example, if 5% of the MSCI US REIT Index were made up of the stock of a specific REIT, the Portfolio would invest 5% of its assets in that stock. Because it invests in stocks of REITs, the Portfolio is subject to several risks in addition to the risk of a general decline in the stock market. These risks include: Industry concentration risk, which is the chance that the stocks of REITs will decline because of adverse developments affecting the real estate industry and real property values. Because the Portfolio concentrates its assets in REIT stocks, industry concentration risk is high. Interest rate risk, which is the chance that REIT stock prices overall will decline because of rising interest rates. Interest rate risk should be high for the Portfolio. Plain Talk About Types of REITs An equity REIT owns properties directly. Equity REITs generate income from rental and lease payments, and they offer the potential for growth from property appreciation as well as occasional capital gains from the sale of property. A mortgage REIT makes loans to commercial real estate developers. Mortgage REITs earn interest income and are subject to credit risk (that is, the chance that a developer will fail to repay a loan). A hybrid REIT holds properties and mortgages. The Portfolio invests in equity REITs only, and not in other types of REITs. Because of its emphasis on REIT stocks, the Portfolios performance may, at times, be linked to the ups and downs of the real estate market. In general, real estate values can be affected by a variety of factors, including supply and demand for properties, the economic health of the nation as well as different regions, and the strength of specific industries that rent properties. Ultimately, an individual REITs performance depends on the types and locations of the properties it owns and on how well the REIT manages its properties. For instance, rental income could decline because of extensive vacancies, increased competition from nearby properties, tenants failure to pay rent, or incompetent management. Property values could decrease because of overbuilding in the area, environmental liabilities, uninsured damages caused by natural disasters, a general decline in the neighborhood, losses because of casualty or condemnation, increases in property taxes, or changes in zoning laws. Loss of IRS status as a qualified REIT may also affect an individual REITs performance. The MSCI US REIT Index is made up of the stocks of publicly traded equity REITs that meet certain criteria. For example, to be included in the Index, a REIT must meet a minimum market capitalization threshold and have enough shares and trading volume to be considered liquid. In line with the Index, the Portfolio invests in equity REITs only. As of December 31, 2012, xxx equity REITs were included in the Index. The Index is rebalanced quarterly, except when a merger, acquisition, or similar corporate action dictates same-day rebalancing. On a quarterly basis, current stocks are tested for continued compliance with the guidelines of the Index. A REIT may be removed from the Index because of a decline in market capitalization, because it becomes illiquid, or because of other changes in its status. REITs in the MSCI US REIT Index tend to be small- and mid-capitalization stocks. Like small- and mid-cap stocks in general, REIT stocks can be more volatile than the 57 large-cap stocks that dominate the overall stock market. REIT stocks tend to have a significant amount of dividend income to soften the impact of this volatility. However, the Portfolio is subject to additional risk because of the concentration in the real estate sector. This focus on a single sector may result in more risk than that for a more diversified, multi-sector portfolio. Stocks in the MSCI US REIT Index represent a broadly diversified range of property types. The makeup of the Portfolio, as of December 31, 2012, was as follows. Portfolio Allocation by REIT type Percentage of Portfolio Specialized xx.x% Retail xx.x Residential xx.x Office xx.x Diversified x.x Industrial x.x Additional Information Substituting Target Indexes Each index Portfolio reserves the right to substitute a different index for the index it currently tracks if the current index is discontinued, if the Portfolios agreement with the sponsor of its target index is terminated, or for any other reason determined in good faith by the Funds board of trustees. In any such instance, the substitute index would represent the same market segment as the current index. Mortgage-Backed Securities and Prepayment Risk Call risk is the chance that during periods of falling interest rates, issuers of callable bonds may call (redeem) securities with higher coupons or interest rates before their maturity dates. A Portfolio would then lose any price appreciation above the bonds call price and would be forced to reinvest the unanticipated proceeds at lower interest rates, resulting in a decline in the Portfolios income. For mortgage-backed securities, this risk is known as prepayment risk. The Total Bond Market Index Portfolio may invest a portion of its assets in mortgage-backed securities, which represent interests in underlying pools of mortgages. Unlike ordinary bonds, which generally pay a fixed rate of interest at regular intervals and then repay principal upon maturity, mortgage-backed securities pass through both interest and principal from underlying mortgages as part of their regular payments. Because the mortgages underlying the securities can be prepaid at any time by homeowners or corporate borrowers, mortgage-backed securities are subject to prepayment risk. These types of securities are issued by a number of government agencies, including the GNMA, the FHLMC, and the FNMA. Mortgage-backed securities issued by the GNMA are guaranteed by the full faith and credit of the U.S. government as to the timely payment of principal and interest; those issued by other government agencies or private corporations are not. Because the Conservative and Moderate Allocation Portfolios invest 60% and 40%, respectively, of their assets in the Total Bond Market Index Portfolio, the Allocation Portfolios are indirectly subject to prepayment risk. The Short-Term Investment-Grade and Balanced Portfolios may invest a portion of their assets in mortgage-backed securities and callable bonds. Call/prepayment risk should be low for both Portfolios. The High-Yield Bond Portfolio is subject to prepayment risk on fixed and floating rate loans. Other Investment Policies and Risks Collateralized Mortgage Obligations The Balanced and Total Bond Market Index Portfolios may also invest in relatively conservative classes of collateralized mortgage obligations (CMOs), which offer a high degree of cash-flow predictability and a low level of vulnerability to mortgage prepayment risk. To reduce credit risk, these less-risky classes of CMOs are purchased only if they are issued by agencies of the U.S. government or issued by private companies that carry high-quality investment-grade ratings. Convertible Securities The Short-Term Investment-Grade, International, and Balanced Portfolios may also invest in convertible securities. 58 Exchange-Traded Funds and ETF Shares Vanguard may invest a small portion of the Short-Term Investment-Grade, Total Bond Market Index, Total Stock Market Index, Equity Income, Growth, Small Company Growth, and International Portfolios assets in shares of stock or bond exchange-traded funds (ETFs), including ETF Shares issued by Vanguard funds. These ETFs typically provide returns similar to those of the stocks or bonds listed in an index or in a subset of an index. Vanguard may purchase ETFs when doing so will facilitate cash management, reduce a Portfolios transaction costs, or potentially add value because the instruments are favorably priced. Vanguard receives no additional revenue from Portfolio assets invested in ETF Shares of other Vanguard funds. Portfolio assets invested in ETF Shares are excluded when allocating to the Portfolio its share of the costs of Vanguard operations. Derivatives Generally speaking, a derivative is a financial contract whose value is based on the value of a financial asset (such as a stock, bond, or currency), a physical asset (such as gold, oil, or wheat), or a market index (such as the S&P 500 Index). Investments in derivatives may subject the Portfolio to risks different from, and possibly greater than, those of the underlying securities, assets, or market indexes. Each Portfolio may invest in derivatives. In general, derivatives may involve risks different from, and possibly greater than, those of a Portfolios other investments. Plain Talk About Derivatives Derivatives can take many forms. Some forms of derivatives, such as exchange-traded futures and options on securities, commodities, or indexes, have been trading on regulated exchanges for decades. These types of derivatives are standardized contracts that can easily be bought and sold, and whose market values are determined and published daily. Nonstandardized derivatives (such as swap agreements and forward currency contracts), on the other hand, tend to be more specialized or complex, and may be harder to value. Total Bond Market Index, Short-Term Investment-Grade, and High Yield Bond Portfolios The Total Bond Market Index, Short-Term Investment-Grade, and High Yield Bond Portfolios may invest in fixed income futures contracts, fixed income options, interest rate swaps, total return swaps, credit default swaps, or other derivatives only if the expected risks and rewards of the derivatives are consistent with the investment objective, policies, strategies, and risks of each Portfolio as disclosed in this prospectus. In particular, derivatives will be used for the Total Bond Market Index, Short-Term Investment-Grade, and High Yield Bond Portfolios only where they may help the advisor invest in eligible asset classes with greater efficiency and lower cost than is possible through direct investment; add value when these instruments are attractively priced; or adjust sensitivity to changes in interest rates; and in addition, for the Short-Term Investment-Grade Portfolio only, adjust the overall credit risk of the Portfolio or actively overweight or underweight credit risk to specific bond issuers. Balanced Portfolio The Balanced Portfolio may invest a portion of its total assets in bond futures contracts, options, straddles, credit swaps, interest rate swaps, total rate of return swaps, and other types of derivatives. The Portfolio will not use derivatives for speculation or for the purpose of leveraging (magnifying) investment returns. Other Portfolios (Excluding the Money Market Portfolio) All of the other Portfolios (excluding the Money Market Portfolio) may invest, to a limited extent, in futures and options contracts, which are types of derivatives. These Portfolios will not use derivatives for speculation or for the purpose of leveraging (magnifying) investment returns. The Total Stock Market Index, Equity Index, Mid-Cap Index, and REIT Index Portfolios use futures only for the purpose of tracking their target indexes. The Balanced, Equity Income, Diversified Value, Growth, Small Company Growth, Capital Growth, and International Portfolios may enter into forward foreign currency exchange contracts, which are a type of derivative. A forward foreign currency exchange contract is an agreement to buy or sell a countrys currency at a specific price on a specific date, usually 30, 60, or 90 days in the future. In other words, the contract guarantees an exchange rate on a given date. Managers of funds that invest in foreign securities can use these contracts to guard against unfavorable changes in currency exchange rates. These contracts, however, would not prevent a Portfolios securities from falling in value during foreign market downswings. 59 Cash Management Each Portfolios daily cash balance may be invested in one or more Vanguard CMT Funds, which are very low-cost money market funds. When investing in a Vanguard CMT Fund, each Portfolio bears its proportionate share of the at-cost expenses of the CMT Fund in which it invests. Temporary Investment Measures Each Portfolio (except the Money Market Portfolio and the Allocation Portfolios) may temporarily depart from its normal investment policies and strategies when an advisor believes that doing so is in the Portfolios best interest, so long as the alternative is consistent with the Portfolios investment objective. For instance, the Portfolio may invest beyond its normal limits in derivatives or exchange-traded funds that are consistent with the Portfolios objective when those instruments are more favorably priced or provide needed liquidity, as might be the case when the Portfolio receives large cash flows that it cannot prudently invest immediately (applicable to all Portfolios other than the Allocation Portfolios) or if the Portfolio is transitioning assets from one advisor to another (applicable to all Portfolios except the Total Bond Market Index, Total Stock Market Index, Equity Index, Mid-Cap Index, REIT Index, and Allocation Portfolios). In addition, each Portfolio, other than the five index Portfolios and the Allocation Portfolios, may take temporary defensive positions that are inconsistent with its normal investment policies and strategiesfor instance, by allocating substantial assets to cash, commercial paper, or other less volatile instrumentsin response to adverse or unusual market, economic, political, or other conditions. In doing so, the Portfolio may succeed in avoiding losses but may otherwise fail to achieve its investment objective. Frequent Trading or Market-Timing Background Some investors try to profit from strategies involving frequent trading of mutual fund shares, such as market-timing. For funds holding foreign securities, investors may try to take advantage of an anticipated difference between the price of a funds shares and price movement in overseas markets, a practice also known as time-zone arbitrage. Investors also may try to engage in frequent trading of funds holding investments such as small-cap stocks and high-yield bonds. As money is shifted into and out of a fund by an investor engaging in frequent trading, the fund incurs costs for buying and selling securities, resulting in increased brokerage and administrative costs. These costs are borne by all fund investors, including the long-term investors who do not generate the costs. In addition, frequent trading may interfere with an advisors ability to efficiently manage the fund. Policies to Address Frequent Trading The Vanguard funds (other than money market funds and short-term bond funds) do not knowingly accommodate frequent trading. The board of trustees of each Vanguard fund (other than money market funds and short-term bond funds) has adopted policies and procedures reasonably designed to detect and discourage frequent trading and, in some cases, to compensate the fund for the costs associated with it. These policies and procedures do not apply to Vanguard ETF ® Shares because frequent trading in ETF Shares does not disrupt portfolio management or otherwise harm fund investors. Although there is no assurance that Vanguard will be able to detect or prevent frequent trading or market-timing in all circumstances, the following policies have been adopted to address these issues:  Each Vanguard fund reserves the right to reject any purchase requestincluding exchanges from other Vanguard fundswithout notice and regardless of size. For example, a purchase request could be rejected because of a history of frequent trading by the investor or if Vanguard determines that such purchase may negatively affect a funds operation or performance.  Certain Vanguard funds charge investors purchase and/or redemption fees on transactions. You may purchase or sell Portfolio shares through a contract offered by an insurance company. When insurance companies establish omnibus accounts in a Portfolio for their clients, we cannot monitor the individual clients trading activity. However, we review trading activity at the omnibus account level, and we look for activity that may indicate potential frequent trading or market-timing. If we detect suspicious trading activity, we will seek the assistance of the insurance company to investigate that trading activity and take appropriate action, including prohibiting additional purchases of portfolio shares by a client. Insurance companies may apply frequent-trading policies that differ from one another. Please read the insurance company contract and program materials carefully to learn of any rules or fees that may apply. See the accompanying prospectus for the annuity or insurance program through which Portfolio shares are offered for further details on transaction policies. 60 Each Portfolio (other than the Money Market Portfolio), in determining its net asset value, will, when appropriate, use fair-value pricing, as described in the Share Price section of this prospectus and the prospectuses of the underlying funds of the funds of funds, respectively. Fair-value pricing may reduce or eliminate the profitability of certain frequent-trading strategies. Do not invest with Vanguard if you are a market-timer. Turnover Rate A mutual funds turnover rate is a measure of its trading activity. The Portfolios may sell securities regardless of how long they have been held. The turnover rates for the Portfolios can be found in the Financial Highlights section of this prospectus, except for the Money Market Portfolio, whose turnover rate is not meaningful because of the very short-term nature of its holdings. A turnover rate of 100% would occur, for example, if a Portfolio sold and replaced securities valued at 100% of its net assets within a one-year period. Plain Talk About Turnover Rate Before investing in a mutual fund, you should review its turnover rate. This gives an indication of how transaction costs, which are not included in a funds expense ratio, could affect the funds future returns. In general, the greater the volume of buying and selling by the fund, the greater the impact that brokerage commissions, dealer markups, and other transaction costs will have on its return. Also, funds with high turnover rates may be more likely to generate capital gains that must be distributed to shareholders. The Portfolios and Vanguard Vanguard Variable Insurance Fund is a member of The Vanguard Group, a family of 180 mutual funds holding assets of approximately $ 1.x trillion. All of the funds that are members of The Vanguard Group (other than funds of funds) share in the expenses associated with administrative services and business operations, such as personnel, office space, and equipment. Vanguard Marketing Corporation provides marketing services to the funds. Although shareholders do not pay sales commissions or 12b-1 distribution fees, each fund (other than a fund of funds) or each share class of a fund (in the case of a fund with multiple share classes) pays its allocated share of the Vanguard funds marketing costs. The Conservative Allocation, Moderate Allocation, and Total Stock Market Index Portfolios indirectly bear a proportionate share of the expenses of the underlying funds in which they invest. However, their direct expenses are expected to be very low or zero. These Portfolios may operate without incurring direct expenses because Vanguard will reimburse each Portfolio for (1) the Portfolios contribution to the cost of operating the underlying funds in which it invests, and (2) savings in administrative and marketing costs that Vanguard expects to derive from the Portfolios operations. Plain Talk About Vanguards Unique Corporate Structure The Vanguard Group is truly a mutual mutual fund company. It is owned jointly by the funds it oversees and thus indirectly by the shareholders in those funds. Most other mutual funds are operated by management companies that may be owned by one person, by a private group of individuals, or by public investors who own the management companys stock. The management fees charged by these companies include a profit component over and above the companies cost of providing services. By contrast, Vanguard provides services to its member funds on an at-cost basis, with no profit component, which helps to keep the funds expenses low. Investment Advisors The Vanguard Group, Inc. The Vanguard Group, Inc. (Vanguard), P.O. Box 2600, Valley Forge, PA 19482, which began operations in 1975, provides investment advisory services on an at-cost basis to 11 of the Portfolios of Vanguard Variable Insurance Fund. As of December 31, 2012, Vanguard managed approximately $ 1.x trillion in assets. Mortimer J. Buckley , Chief Investment Officer and Managing Director of Vanguard. As Chief Investment Officer, he is responsible for the oversight of Vanguards Equity Investment and Fixed Income Groups. The investments managed by these two groups include active quantitative equity funds, equity index funds, active bond funds, index bond funds, stable value portfolios, and money market funds. Mr. Buckley joined Vanguard in 1991 and has held various senior leadership positions with Vanguard. He received his A.B. in Economics from Harvard and an M.B.A. from Harvard Business School . 61 Robert F. Auwaerter , Principal of Vanguard and head of Vanguards Fixed Income Group. He has direct oversight responsibility for all money market funds, bond funds, and stable value portfolios managed by the Fixed Income Group. He has managed investment portfolios since 1978 and has been with Vanguard since 1981. He received his B.S. in Finance from The Wharton School of the University of Pennsylvania and an M.B.A. from Northwestern University. Kenneth E. Volpert , CFA, Principal of Vanguard and head of Vanguards Taxable Bond Group. He has direct oversight responsibility for all taxable bond funds managed by the Fixed Income Group. He has managed investment portfolios since 1982 and has been with Vanguard since 1992. He received his B.S. from the University of Illinois and an M.B.A. from the University of Chicago. Vanguard, through its Fixed Income Group, provides advisory services for the Money Market, Short-Term Investment-Grade, and Total Bond Market Index Portfolios . The managers primarily responsible for the day-to-day management of these Portfolios are: William D. Baird , Portfolio Manager for Vanguard. He has worked in investment management since 1988; has managed investment portfolios since 1993; and has co-managed the Total Bond Market Index Portfolio since joining Vanguard in 2008. Education: B.A., Rutgers University; M.B.A., Stern School of Business at New York University. Gregory Davis , CFA, Principal of Vanguard and head of Vanguards Bond Index Group. He has worked in investment management for Vanguard since 1999; has managed investment portfolios since 2000; and has co-managed the Total Bond Market Index Portfolio since 2008. Education: B.S., The Pennsylvania State University; M.B.A., The Wharton School of the University of Pennsylvania. John C. Lanius , Portfolio Manager for Vanguard. He has been with Vanguard since 1996; has worked in investment management since 1997; and has managed investment portfolios, including the Money Market Portfolio, since 2004. Education: B.A., Middlebury College. Gregory S. Nassour , CFA, Principal of Vanguard. He has been with Vanguard since 1992; has worked in investment management since 1994; has managed investment portfolios since 2001; and has managed the Short-Term Investment-Grade Portfolio since 2002. Education: B.S., West Chester University; M.B.A., St. Josephs University. For the fiscal year ended December 31, 2012, the Money Market Portfolios advisory expenses represented an effective annual rate of 0.xx% of the Portfolios average net assets. For the fiscal year ended December 31, 2012, the Short-Term Investment-Grade Portfolios advisory expenses represented an effective annual rate of 0.xx% of the Portfolios average net assets. For the fiscal year ended December 31, 2012, the Total Bond Market Index Portfolios advisory expenses represented an effective annual rate of 0.xx% of the Portfolios average net assets. Vanguard, through its Equity Investment Group, provides advisory services for the Equity Income , Equity Index , Mid-Cap Index , Small Company Growth , and REIT Index Portfolios . Vanguard also provides advisory services for the Conservative Allocation , Moderate Allocation , and Total Stock Market Index Portfolios , the funds of funds, by (1) maintaining each Portfolios allocation to its underlying investments, and (2) providing advisory services to those underlying funds. The managers primarily responsible for the day-to-day management of these Portfolios are: Donald M. Butler , CFA, Principal of Vanguard. He has been with Vanguard since 1992; has managed investment portfolios since 1997; and has managed the Mid-Cap Index Portfolio since its inception in 1999. Education: B.S.B.A., Shippensburg University. Duane F. Kelly , Principal of Vanguard. He has been with Vanguard since 1989; has managed investment portfolios since 1992; has managed the Total Stock Market Index Portfolio since its inception in 2003; and has managed the Allocation Portfolios since their inceptions in 2011. Education: B.S., LaSalle University. Ryan E. Ludt , Principal of Vanguard. He has been with Vanguard since 1997 and has managed investment portfolios, including the Equity Index Portfolio, since 2000. Education: B.S., The Pennsylvania State University. Gerard C. OReilly , Principal of Vanguard. He has been with Vanguard since 1992; has managed investment portfolios since 1994; and has managed the REIT Index Portfolio since its inception in 1999. Education: B.S., Villanova University. James P. Stetler , Principal of Vanguard. He has been with Vanguard since 1982; has worked in investment management since 1996; has managed investment portfolios, including a portion of the Equity Income Portfolio, since 2003 (co-managed since 2012); and has managed a portion of the Small Company Growth Portfolio since 2008 (co-managed since 2012). Education: B.S., Susquehanna University; M.B.A., Saint Josephs University. James D. Troyer , CFA, Principal of Vanguard. He has managed investment portfolios since 1986; has been with Vanguard since 1989; and has co-managed a portion of the Equity Income and Small Company Growth Portfolios since 2012. Education: A.B., Occidental College. 62 Michael R. Roach , CFA, Portfolio Manager. He has been with Vanguard since 1998; has worked in investment management since 2001; and has co-managed a portion of the Equity Income and Small Company Growth Portfolios since 2012. Education: B.S., Bloomsburg University; M.S., Drexel University. For the fiscal year ended December 31, 2012, the Equity Index Portfolios advisory expenses represented an effective annual rate of 0.xx% of the Portfolios average net assets. For the fiscal year ended December 31, 2012, the Mid-Cap Index Portfolios advisory expenses represented an effective annual rate of 0.xx% of the Portfolios average net assets. For the fiscal year ended December 31, 2012, the REIT Index Portfolios advisory expenses represented an effective annual rate of 0.xx% of the Portfolios average net assets. Vanguard employs nine independent investment advisors to manage eight of the Portfolios of Vanguard Variable Insurance Fund. Wellington Management Company, LLP Wellington Management Company, LLP (Wellington Management), 280 Congress Street, Boston, MA 02210, provides investment advisory services for the High Yield Bond , Balanced , Equity Income, and Growth Portfolios . Wellington Management, a Massachusetts limited liability partnership, is a professional investment counseling firm that provides investment services to investment companies, employee benefit plans, endowments, foundations, and other institutions. Wellington Management and its predecessor organizations have provided investment advisory services for over 70 years. As of December 31, 2012, Wellington Management had investment management authority with respect to approximately $xxx billion in assets. The firm manages each Portfolio subject to the supervision and oversight of Vanguard and the Funds board of trustees. The managers primarily responsible for the day-to-day management of these Portfolios are: Edward P. Bousa , CFA, Senior Vice President and Equity Portfolio Manager of Wellington Management. He has worked in investment management since 1984; has managed assets for Wellington Management and has assisted in the management of the Balanced Portfolio since 2000; and has managed the stock portion of the Balanced Portfolio since 2003. Education: B.A., Williams College; M.B.A., Harvard Business School. Michael L. Hong , CFA, Vice President and Fixed Income Portfolio Manager of Wellington Management. He has managed fixed income portfolios for Wellington Management since 1997 and has managed the High Yield Bond Portfolio since 2008. Education: A.B., Harvard College. John C. Keogh , Senior Vice President and Fixed Income Portfolio Manager of Wellington Management. He has worked in investment management since 1979; has been with Wellington Management since 1983; and has managed the bond portion of the Balanced Portfolio since 2003. Education: B.A., Tufts University. W. Michael Reckmeyer, III , CFA, Senior Vice President and Equity Portfolio Manager of Wellington Management. He has worked in investment management since 1984; has been with Wellington Management since 1994; and has managed a portion of the Equity Income Portfolio since 2007. Education: B.S. and M.B.A., University of Wisconsin. Andrew J. Shilling , CFA, Senior Vice President and Equity Portfolio Manager of Wellington Management. He has worked in investment management for Wellington Management since 1994; has managed investment portfolios since 2000; and has managed a portion of the Growth Portfolio since 2010. Education: B.A., Amherst College; M.B.A., Tuck School of Business, Dartmouth College. Wellington Managements advisory fee for the High Yield Bond Portfolio is paid quarterly and is a percentage of average daily net assets under management during the most recent fiscal quarter. The Balanced Portfolio pays Wellington Management a base fee plus or minus a performance adjustment. The base fee, which is paid quarterly, is a percentage of average daily net assets under management during the most recent fiscal quarter. The base fee has breakpoints, which means that the percentage declines as assets go up. The performance adjustment, also paid quarterly, is based on the cumulative total return of the Portfolio relative to that of a Composite Stock/Bond Index over the preceding 36-month period. The Index is a composite benchmark, weighted 65% in the Standard & Poors 500 Index and 35% in the Barclays U.S. Credit A or Better Bond Index. When the performance adjustment is positive, the Portfolios expenses increase; when it is negative, expenses decrease. For the fiscal year ended December 31, 2012, the advisory fee paid to Wellington Management with respect to the High Yield Bond Portfolio represented an effective annual rate of 0.xx% of the Portfolios average net assets. 63 For the fiscal year ended December 31, 2012, the advisory fee paid to Wellington Management with respect to the Balanced Portfolio represented an effective annual rate of 0.xx% of the Portfolios average net assets, before a performance-based increase of less than 0.xx%. Wellington Management Company, LLP , and The Vanguard Group, Inc. Wellington Management and Vanguards Equity Investment Group each provide investment advisory services for the Equity Income Portfolio . The Portfolio uses a multimanager approach. Each advisor independently manages its assigned portion of the Portfolios assets, subject to the supervision and oversight of Vanguard and the Funds board of trustees. The board of trustees designates the proportion of Portfolio assets to be managed by each advisor and may change these proportions at any time. The Portfolio pays Wellington Management a base fee plus or minus a performance adjustment. The base fee, which is paid quarterly, is a percentage of average daily net assets managed by the advisor during the most recent fiscal quarter. The performance adjustment, also paid quarterly, is based on the cumulative total return of the advisors portion of the Portfolio relative to that of the FTSE High Dividend Yield Index over the preceding 36-month period. When the performance adjustment is positive, the Portfolios expenses increase; when it is negative, expenses decrease. The Portfolio pays Vanguard on an at-cost basis for the investment advisory and other services Vanguard provides. For the fiscal year ended December 31, 2012, the aggregate advisory fees and expenses represented an effective annual rate of 0.xx% of the Equity Income Portfolios average net assets, before a performance-based increase of 0.xx%. Barrow, Hanley, Mewhinney & Strauss, LLC Barrow, Hanley, Mewhinney & Strauss, LLC (Barrow, Hanley), 2200 Ross Avenue, 31st Floor, Dallas, TX 75201, provides investment advisory services for the Diversified Value Portfolio . Barrow, Hanley, an investment advisory firm founded in 1979, managed approximately $xx billion in stock and bond portfolios as of December 31, 2012. Barrow, Hanley manages the Portfolio subject to the supervision and oversight of Vanguard and the Funds board of trustees. The managers primarily responsible for the day-to-day management of the Diversified Value Portfolio are: James P. Barrow , Founding Partner of Barrow, Hanley. He has managed investment portfolios since 1963; has been with Barrow, Hanley since 1979; and has managed the Portfolio since its inception in 1999. Education: B.S., University of South Carolina. Jeff G. Fahrenbruch , CFA, Managing Director of Barrow, Hanley. He has worked in investment management since 1997; has been with Barrow, Hanley since 2002; has managed investment portfolios since 2012; and has served as an associate portfolio manager of the Portfolio since 2013. Education: B.B.A., University of Texas. David W. Ganucheau , CFA, Managing Director of Barrow, Hanley. He has worked in investment management since 1996; has been with Barrow, Hanley since 2004; has managed investment portfolios since 2012; and has served as an associate portfolio manager of the Portfolio since 2013. Education: B.B.A., Southern Methodist University. The Portfolio pays the advisor a base fee plus or minus a performance adjustment. The base fee, which is paid quarterly, is a percentage of average daily net assets under management during the most recent fiscal quarter. The performance adjustment, also paid quarterly, is based on the cumulative total return of the Portfolio relative to that of the MSCI US Prime Market 750 Index over the preceding 36-month period. When the performance adjustment is positive, the Portfolios expenses increase; when it is negative, expenses decrease. For the fiscal year ended December 31, 2012, the advisory fee paid to Barrow, Hanley represented an effective annual rate of 0.xx% of the Diversified Value Portfolios average net assets, before a performance-based decrease of 0.xx%. Delaware Management Company Delaware Management Company, 2005 Market Street, Philadelphia, PA 19103, provides investment advisory services for the Growth Portfolio . Delaware Management Company, a series of Delaware Management Business Trust, is an investment management firm and a subsidiary of Delaware Management Holdings, Inc. (DMHI). DMHI is a subsidiary, and subject to the ultimate control, of Macquarie Group, Limited ("Macquarie"). Macquarie is a Sydney, Australia-headquartered global provider of banking, financial, advisory, and investment services. As of December 31, 2012, Delaware Management Company managed approximately $xxx billion in assets. The managers primarily responsible for the day-to-day management of the Growth Portfolio are: Christopher J. Bonavico , CFA, Vice President, Senior Portfolio Manager, and Equity Analyst at Delaware Management Company. He has worked in investment management since 1988; has managed investment portfolios since joining 64 Delaware Management Company in 2005; and has co-managed a portion of the Portfolio since 2010. Education: B.S., University of Delaware. Christopher M. Ericksen , CFA, Vice President, Portfolio Manager, and Equity Analyst at Delaware Management Company. He has worked in investment management since 1994; has managed investment portfolios since 2004; has been with Delaware Management Company since 2005; and has co-managed a portion of the Portfolio since 2010. Education: B.S., Carnegie Mellon University. Daniel J. Prislin , CFA, Vice President, Senior Portfolio Manager, and Equity Analyst at Delaware Management Company. He has worked in investment management since 1994; has managed investment portfolios since 1996; has been with Delaware Management Company since 2005; and has co-managed a portion of the Portfolio since 2010. Education: B.S. and M.B.A., University of California at Berkeley. Jeffrey S. Van Harte , CFA, Senior Vice President, Chief Investment OfficerFocus Growth Equity at Delaware Management Company. He has worked in investment management since 1980; has managed investment portfolios since 1984; has been with Delaware Management Company since 2005; and has co-managed a portion of the Portfolio since 2010. Education: B.A., California State University at Fullerton. William Blair & Company, L.L.C. William Blair & Company, L.L.C. (William Blair & Company), 222 West Adams Street, Chicago, IL 60606, provides investment advisory services for the Growth Portfolio . William Blair & Company is an independently owned, full-service investment management firm founded in 1935. It manages assets for mutual funds, public and private employee benefits plans, foundations, endowments, institutions, and separate accounts. William Blair & Company managed approximately $xx billion in assets as of December 31, 2012. The managers primarily responsible for the day-to-day management of the Growth Portfolio are: James Golan , CFA, Principal and Portfolio Manager of William Blair & Company. He has worked in investment management since 1988; has been with William Blair & Company since 2000; has managed investment portfolios since 2005; and has co-managed a portion of the Portfolio since 2010. Education: B.A., DePauw University; M.B.A., J.L. Kellogg Graduate School of Management, Northwestern University. David Ricci , CFA, Principal and Portfolio Manager of William Blair & Company. He has worked in investment management at William Blair & Company since 1994; has managed investment portfolios since 2005; and has co-managed a portion of the Portfolio since 2011. Education: Sc. B., Brown University; M.B.A., Harvard Business School. Delaware Management Company, Wellington Management Company, LLP , and William Blair & Company, L.L.C. Delaware Management Company, Wellington Management, and William Blair & Company each provide investment advisory services for the Growth Portfolio . The Portfolio uses a multimanager approach. Each advisor independently manages its assigned portion of the Portfolios assets, subject to the supervision and oversight of Vanguard and the Funds board of trustees. The board of trustees designates the proportion of Portfolio assets to be managed by each advisor and may change these proportions at any time. The Portfolio pays each of its investment advisors a base fee plus or minus a performance adjustment. Each base fee, which is paid quarterly, is a percentage of average daily net assets managed by the advisor during the most recent fiscal quarter. The performance adjustment, also paid quarterly, is based on the cumulative total return of each advisors portion of the Portfolio relative to that of the Russell 1000 Growth Index over the preceding 36-month period (60-month period for William Blair & Company). When the performance adjustment is positive, the Portfolios expenses increase; when it is negative, expenses decrease. For the fiscal year ended December 31, 2012, the aggregate advisory fees represented an effective annual rate of 0.xx% of the Growth Portfolios average net assets, before a performance-based decrease of 0.xx%. PRIMECAP Management Company PRIMECAP Management Company (PRIMECAP), 225 South Lake Avenue, Suite 400, Pasadena, CA 91101, provides investment advisory services to the Capital Growth Portfolio . An investment advisory firm founded in 1983, PRIMECAP also provides investment advisory services to endowment funds, employee benefits plans, mutual funds, and foundations unrelated to Vanguard. PRIMECAP managed approximately $xx billion in assets as of December 31, 2012. PRIMECAP manages the Portfolio subject to the supervision and oversight of Vanguard and the Funds board of trustees. 65 The managers primarily responsible for the day-to-day management of the Capital Growth Portfolio are: Theo A. Kolokotrones , Vice Chairman of PRIMECAP. He has worked in investment management since 1970; has managed assets since 1979; has been with PRIMECAP since 1983; and has co-managed the Portfolio since its inception in 2002. Education: B.A., University of Chicago; M.B.A., Harvard Business School. Joel P. Fried , President of PRIMECAP. He has worked in investment management since 1985; has been with PRIMECAP since 1986; has managed assets for since 1987; and has co-managed the Portfolio since its inception in 2002. Education: B.S., University of California, Los Angeles; M.B.A., Anderson Graduate School of Business, University of California, Los Angeles. Mitchell J. Milias , Chairman of PRIMECAP. He has worked in investment management since 1964; has managed assets since 1967; has been with PRIMECAP since 1983; and has co-managed the Portfolio since its inception in 2002. Education: B.S., Stanford University; M.B.A., Harvard Business School. Alfred W. Mordecai , Executive Vice President of PRIMECAP. He has worked in investment management and has been with PRIMECAP since 1997; has managed assets since 1999; and has co-managed the Portfolio since its inception in 2002. Education: B.S.E., Duke University; M.E.A., Virginia Polytechnic Institute and State University; M.B.A., Harvard Business School. M. Mohsin Ansari, Senior Vice President of PRIMECAP. He has worked in investment management and has been with PRIMECAP since 2000; has managed assets and has co-managed the Portfolio since 2007. Education: B.A., Colgate University; B.S., Washington University; M.B.A., Harvard Business School. Each of these five individuals manages his portion of the Portfolio autonomously; there is no decision-making by committee. A small portion of the Portfolios assets is co-managed by individuals in PRIMECAPs research department. PRIMECAPs advisory fee is paid quarterly and is a percentage of average daily net assets under management during the most recent fiscal quarter. For the fiscal year ended December 31, 2012, the advisory fee paid to PRIMECAP represented an effective annual rate of 0.xx% of the Capital Growth Portfolios average net assets. Granahan Investment Management, Inc. and The Vanguard Group, Inc. Granahan Investment Management, Inc. (Granahan), 275 Wyman Street, Waltham, MA 02451, and Vanguards Equity Investment Group each provide investment advisory services for the Small Company Growth Portfolio . Granahan, an investment advisory firm founded in 1985, is a Massachusetts corporation. Granahan managed approximately $x.x billion in assets as of December 31, 2012. The Portfolio uses a multimanager approach. Each advisor independently manages its assigned portion of the Portfolios assets subject to the supervision and oversight of Vanguard and the Funds board of trustees. The board of trustees designates the proportion of Portfolio assets to be managed by each advisor and may change these proportions at any time. The managers primarily responsible for the day-to-day management of the Granahan portion of the Small Company Growth Portfolio are: John J. Granahan , CFA, co-Founder and Chairman of Granahan. He has worked in investment management since 1960; has been with Granahan since 1985; and has co-managed a portion of the Portfolio since its inception in 1996. Education: B.A., St. Josephs University; Graduate Fellow of Catholic University of America. Robert F. Granahan , CFA, Vice President of Granahan. He has worked in investment management and has been with Granahan since 1995 and has co-managed a portion of the Portfolio since 2004. Education: B.A., Tufts University; M.B.A., New York University. Gary C. Hatton , CFA, co-Founder and Chief Investment Officer of Granahan. He has worked in investment management since 1982; has been with Granahan since 1985; and has co-managed a portion of the Portfolio since its inception in 1996. Education: B.S., University of Rhode Island; M.S., University of Wisconsin. Jane M. White , co-Founder, President, and Chief Executive Officer of Granahan. She has worked in investment management since 1980; has been with Granahan since 1985; and has co-managed a portion of the Portfolio since its inception in 1996. Education: B.A., Boston University. The Portfolio pays Granahan a base fee plus or minus a performance adjustment. The base fee, which is paid quarterly, is a percentage of average daily net assets managed by the advisor during the most recent fiscal quarter. The performance adjustment, also paid quarterly, is based on the cumulative total return of the advisors portion of the Portfolio relative to that of the Russell 2500 Growth Index over the preceding 36-month period. When the performance adjustment is positive, the 66 Portfolios expenses increase; when it is negative, expenses decrease. The Portfolio pays Vanguard on an at-cost basis for the investment advisory services Vanguard provides. For the fiscal year ended December 31, 2012, the aggregate advisory fees and expenses represented an effective annual rate of 0.xx% of the Small Company Growth Portfolios average net assets, before a performance-based increase of 0.xx%. Baillie Gifford Overseas Ltd., M&G Investment Management Limited, and Schroder Investment Management North America Inc. Baillie Gifford Overseas Ltd. (Baillie Gifford), Calton Square, 1 Greenside Row, Edinburgh, EH1 3AN, Scotland; M&G Investment Management Limited (M&G), Laurence Pountney Hill, London, EC4R 0HH, England; and Schroder Investment Management North America Inc. (Schroders), 875 Third Avenue, 22nd Floor, New York, NY 10022-6225 each provide investment advisory services for the International Portfolio . Baillie Gifford is an investment advisory firm founded in 1983. It is wholly owned by a Scottish investment company, Baillie Gifford & Co., which was founded in 1908. Baillie Gifford & Co. is one of the largest independently owned investment management firms in the United Kingdom and manages money primarily for institutional clients. Baillie Gifford began managing a portion of the Portfolio in 2003. As of December 31, 2012, Baillie Gifford & Co. had assets under management that totaled approximately $xxx billion. M&G is an advisory firm and wholly owned subsidiary of the Prudential plc. M&G is a company incorporated in the United Kingdom, based in London, England, and is not affiliated in any manner with Prudential Financial, Inc., a company whose principal place of business is in the United States. M&G, a separate business unit within the Prudential Group, launched Great Britains first unit trust (mutual fund) in 1931. M&G began managing a portion of the Portfolio in 2008. As of December 31, 2012, M&G managed approximately $xxx billion in assets. Schroders is a registered investment advisor that is part of a worldwide group of financial services companies that are wholly owned by Schroders plc. Schroders currently serves as investment advisor to the Portfolio, other mutual funds, and a broad range of institutional investors. As of December 31, 2012, Schroders plc, together with its affiliated companies, managed approximately $xxx billion in assets. Schroder Investment Management North America Ltd. (Schroder Limited), 31 Gresham Street, London, EC2V 7QA, England, serves as the sub-advisor for the Schroders portion of the Portfolio. The Portfolio uses a multimanager approach to investing its assets. Each advisor independently manages its assigned portion of the Portfolios assets, subject to the supervision and oversight of Vanguard and the Funds board of trustees. The board of trustees designates the proportion of Portfolio assets to be managed by each advisor and may change these proportions at any time. The managers primarily responsible for the day-to-day management of the International Portfolio are: James K. Anderson , Head of Global Equities at Baillie Gifford. He has managed assets with Baillie Gifford since 1985 and has managed a portion of the Portfolio since 2003. Education: B.A., University College, Oxford; Diploma, Bologna Center of Johns Hopkins University; M.A., Carleton Ottawa University. Greg Aldridge , Portfolio Manager at M&G. He has worked in investment management with M&G since 2004; has managed investment portfolios since 2007; and has managed a portion of the Portfolio since 2008. Education: M.A., Cambridge University; M.B.A., INSEAD. Virginie Maisonneuve , CFA, Head of Schroders Global and International Equities. She has worked in investment management and has managed assets since 1987; has managed assets for Schroders since 2004; and has co-managed a portion of the Portfolio since 2005. Education: a degree from the Peoples University in Beijing, China, and a Diplôme de Grande Ecole de Commerce (equivalent to an M.B.A.) from the ESLSCA in Paris, France. Simon Webber , CFA, Fund Manager of Schroders Global and International Equities. He has worked in investment management since 1999; has managed assets for Schroders since 2001; and has co-managed a portion of the Portfolio since 2009. Education: B.Sc. from the University of Manchester. The Portfolio pays each of its investment advisors a base fee plus or minus a performance adjustment. Each base fee, which is paid quarterly, is a percentage of average daily net assets managed by the advisor during the most recent fiscal quarter. The performance adjustment, also paid quarterly, is based on the cumulative total return of each advisors portion of the Portfolio relative to that of the MSCI ACWI ex USA over the preceding 36-month period. When the performance adjustment is positive, the Portfolios expenses increase; when it is negative, expenses decrease. Schroders pays 59% of its advisory fee to Schroder Limited for providing sub-advisory services. For the fiscal year ended December 31, 2012, the aggregate advisory fees represented an effective annual rate of 0.xx% of the International Portfolios average net assets, before a performance-based increase of 0.xx%. 67 All Investment Advisors Under the terms of an SEC exemption, the Funds board of trustees may, without prior approval from shareholders, change the terms of an advisory agreement or hire a new investment advisoreither as a replacement for an existing advisor or as an additional advisor. Any significant change in a Portfolios advisory arrangements will be communicated to shareholders in writing. In addition, as the Funds sponsor and overall manager, The Vanguard Group may provide additional investment advisory services to any Portfolio, on an at-cost basis, at any time. Vanguard may also recommend to the board of trustees that an advisor be hired, terminated, or replaced, or that the terms of an existing investment advisory agreement be revised. For a discussion of why the board of trustees approved each Portfolios investment advisory arrangements, see Vanguard Variable Insurance Funds most recent semiannual report to shareholders covering the fiscal period ended June 30. The Funds Statement of Additional Information provides information about each portfolio managers compensation, other accounts under management, and ownership of shares of the Portfolios. Taxes The tax consequences of your investment in a Portfolio depend on the provisions of the annuity or life insurance program through which you invest. For more information on taxes, please refer to the accompanying prospectus of the annuity or life insurance program through which Portfolio shares are offered. Share Price Share price, also known as net asset value (NAV), is calculated each business day as of the close of regular trading on the New York Stock Exchange, generally 4 p.m., Eastern time. The NAV per share is computed by dividing the total assets, minus liabilities, of a Portfolio by the number of Portfolio shares outstanding. On holidays or other days when the Exchange is closed, the NAV is not calculated, and the Portfolios do not transact purchase or redemption requests. However, on those days the value of a Portfolios assets may be affected to the extent that the Portfolio holds foreign securities that trade on foreign markets that are open. The underlying Vanguard funds in which the Total Stock Market Index and Allocation Portfolios invest also do not calculate their NAV on days when the Exchange is closed but the value of their assets may be affected to the extent that they hold foreign securities that trade on foreign markets that are open. Stocks held by a Vanguard portfolio are valued at their market value when reliable market quotations are readily available. Debt securities held by a Vanguard portfolio are valued based on information furnished by an independent pricing service or market quotations. Certain short-term debt instruments used to manage a portfolios cash, and the instruments held by a money market portfolio, are valued on the basis of amortized cost. The values of any foreign securities held by a portfolio are converted into U.S. dollars using an exchange rate obtained from an independent third party. The values of any mutual fund shares held by a portfolio are based on the NAVs of the shares. The values of any ETF or closed-end fund shares held by a portfolio are based on the market value of the shares. When a portfolio determines that pricing-service information or market quotations either are not readily available or do not accurately reflect the value of a security, the security is priced at its fair value (the amount that the owner might reasonably expect to receive upon the current sale of the security). A portfolio also will use fair-value pricing if the value of a security it holds has been materially affected by events occurring before the portfolios pricing time but after the close of the primary markets or exchanges on which the security is traded. This most commonly occurs with foreign securities, which may trade on foreign exchanges that close many hours before the portfolios pricing time. Intervening events might be company-specific (e.g., earnings report, merger announcement), or country-specific or regional/global (e.g., natural disaster, economic or political news, act of terrorism, interest rate change). Intervening events include price movements in U.S. markets that are deemed to affect the value of foreign securities. Fair-value pricing may be used for domestic securitiesfor example, if (1) trading in a security is halted and does not resume before the portfolios pricing time or if a security does not trade in the course of a day, and (2) the portfolio holds enough of the security that its price could affect the portfolios NAV. A portfolio may use fair-value pricing with respect to its fixed income securities on bond market holidays when the portfolio is open for business (such as Columbus Day and Veterans Day). Fair-value prices are determined by Vanguard according to procedures adopted by the board of trustees. When fair-value pricing is employed, the prices of securities used by a Portfolio to calculate its NAV may differ from quoted or published prices for the same securities. Fair-value pricing is not used by the Money Market Portfolio. The prospectuses for the underlying funds in which the Conservative Allocation, Moderate Allocation, and Total Stock Market Index Portfolios invest explain the circumstances under which the underlying funds will use fair-value pricing and the effects of doing so. Although the stable share price is not guaranteed, the NAV of Vanguard Money Market Portfolio is expected to remain at $1 per share. Instruments are purchased and managed with that goal in mind. 68 Each Portfolios NAV is used to determine the unit value for the annuity or life insurance program through which you invest. For more information on unit values, please refer to the accompanying prospectus of the insurance company that offers your annuity or life insurance program. Financial Highlights The following financial highlights tables are intended to help you understand each Portfolios financial performance for the periods shown, and certain information reflects financial results for a single Portfolio share. The total returns in each table represent the rate that an investor would have earned or lost each period on an investment in the Portfolio (assuming reinvestment of all distributions). This information has been obtained from the financial statements audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, whose report, along with the Portfolios financial statements, is included in the Vanguard Variable Insurance Funds most recent annual report to shareholders. You may obtain a free copy of the latest annual or semiannual report online at vanguard.com or by contacting Vanguard by telephone or mail. Yields and total returns presented for the Portfolios are net of the Portfolios operating expenses, but do not take into account charges and expenses attributable to the annuity or life insurance program through which you invest. The expenses of the annuity or life insurance program reduce the returns and yields you ultimately receive, so you should bear those expenses in mind when evaluating the performance of the Portfolios and when comparing the yields and returns of the Portfolios with those of other mutual funds. Plain Talk About How to Read the Financial Highlights Tables This explanation uses the Money Market Portfolio as an example. The Portfolio began fiscal year 2012 with a net asset value (price) of $1.00 per share. During the year, the Portfolio earned $0.xxx per share from investment income (interest). Shareholders received $0.xxx per share in the form of dividend distributions. The earnings ($0.xxx per share) minus the distributions ($0.xxx per share) resulted in a share price of $1.00 at the end of the year. For a shareholder who reinvested the distributions in the purchase of more shares, the total return from the Portfolio was 0.xx% for the year. As of December 31, 2012, the Portfolio had approximately $1.x billion in net assets. For the year, its expense ratio was 0.xx% ($0.xx per $1,000 of net assets), and its net investment income amounted to 0.xx% of its net assets. Money Market Portfolio Year Ended December 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments     Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains     Total Distributions Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 Total Return 0.17% 0.23% 0.62% 2.83% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,218 $1,214 $1,415 $2,107 Ratio of Total Expenses to Average Net Assets 0.06% 1 0.06% 1 0.19% 2 0.16% 2 Ratio of Net Investment Income to Average Net Assets 0.17% 0.23% 0.67% 2.78% 1 The ratio of total expenses to average net assets before an expense reduction was 0.xx%. For additional information, see Note B in the Notes to Financial Statements section of the Portfolio's annual report to shareholders dated December 31, 2012. 2 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.03% for 2009 and 0.01% for 2008. Short-Term Investment-Grade Portfolio Year Ended December 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $10.71 $10.97 $10.74 $9.95 $10.77 Investment Operations Net Investment Income 1 Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains   Total Distributions Net Asset Value, End of Period $10.71 $10.97 $10.74 $9.95 Total Return 2.02% 5.22% 13.86% 3.45% Ratios/Supplemental Data Net Assets, End of Period (Millions) $991 $895 $849 $454 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.15% Ratio of Net Investment Income to Average Net Assets 2.51% 3.07% 3.92% 4.62% Portfolio Turnover Rate 50% 59% 59% 50% 1 Calculated based on average shares outstanding. 69 70 Total Bond Market Index Portfolio Year Ended December 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $12.43 $12.06 $11.77 $11.62 $11.54 Investment Operations Net Investment Income 1 1 1 Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains   Total Distributions Net Asset Value, End of Period $12.43 $12.06 $11.77 $11.62 Total Return 7.65% 6.50% 5.94% 5.23% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,488 $2,146 $1,797 $1,501 Ratio of Total Expenses to Average Net Assets 0.21% 0.21% 0.21% 0.16% Ratio of Net Investment Income to Average Net Assets 3.06% 3.38% 4.14% 4.80% Portfolio Turnover Rate 113% 2 104% 2 93% 57% 1 Calculated based on average shares outstanding. 2 Includes 53% and 41% attributable to mortgage-dollar-roll activity. High Yield Bond Portfolio Year Ended December 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $7.72 $7.78 $7.46 $5.91 $8.21 Investment Operations Net Investment Income 1 Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains     Total Distributions Net Asset Value, End of Period $7.72 $7.78 $7.46 $5.91 Total Return 6.93% 12.10% 38.85% 21.95% Ratios/Supplemental Data Net Assets, End of Period (Millions) $397 $355 $316 $197 Ratio of Total Expenses to Average Net Assets 0.29% 0.29% 0.29% 0.24% Ratio of Net Investment Income to Average Net Assets 6.85% 7.54% 8.19% 8.23% Portfolio Turnover Rate 37% 38% 40% 22% 1 Calculated based on average shares outstanding. Conservative Allocation Portfolio Year Oct. 19, Ended 1 to Dec. 31, Dec. 31, For a Share Outstanding Throughout the Period Net Asset Value, Beginning of Period $20.44 $20.00 Investment Operations Net Investment Income 2 Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income  Distributions from Realized Capital Gains  Total Distributions  Net Asset Value, End of Period $20.44 Total Return 2.20% Ratios/Supplemental Data Net Assets, End of Period (Millions) $11 Ratio of Total Expenses to Average Net Assets  Acquired Fund Fees and Expenses 0.25% 3 Ratio of Net Investment Income to Average Net Assets 0.75% 3 Portfolio Turnover Rate 20% 1 Inception. 2 Calculated based on average shares outstanding. 3 Annualized. Moderate Allocation Portfolio Year Oct. 19, Ended 1 to Dec. Dec. 31, For a Share Outstanding Throughout the Period Net Asset Value, Beginning of Period $20.47 $20.00 Investment Operations Net Investment Income 2 Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income  Distributions from Realized Capital Gains  Total Distributions  Net Asset Value, End of Period $20.47 Total Return 2.35% Ratios/Supplemental Data Net Assets, End of Period (Millions) $13 Ratio of Total Expenses to Average Net Assets  Acquired Fund Fees and Expenses 0.20% 3 Ratio of Net Investment Income to Average Net Assets 1.24% 3 Portfolio Turnover Rate 2% 1 Inception. 2 Calculated based on average shares outstanding. 3 Annualized. 71 72 Balanced Portfolio Year Ended December 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $18.90 $18.70 $17.35 $14.85 $20.76 Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains    Total Distributions Net Asset Value, End of Period $18.90 $18.70 $17.35 $14.85 Total Return 3.70% 11.02% 22.90% 22.57% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,430 $1,397 $1,284 $1,108 Ratio of Total Expenses to Average Net Assets 1 0.29% 0.30% 0.31% 0.25% Ratio of Net Investment Income to Average Net Assets 2.95% 2.90% 3.44% 3.54% Portfolio Turnover Rate 36% 2 38% 30% 31% 1 Includes performance-based investment advisory fee increases (decreases) of 0.xx%, 0.00%, 0.01%, 0.01%, and 0.01%. 2 Includes 9% attributable to mortgage-dollar-roll activity. Equity Income Portfolio Year Ended December 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $15.93 $14.78 $13.26 $12.08 $19.79 Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains   Total Distributions Net Asset Value, End of Period $15.93 $14.78 $13.26 $12.08 Total Return 10.27% 14.71% 16.77% 30.91% Ratios/Supplemental Data Net Assets, End of Period (Millions) $563 $474 $409 $381 Ratio of Total Expenses to Average Net Assets 1 0.33% 0.35% 0.35% 0.29% Ratio of Net Investment Income to Average Net Assets 2.92% 2.82% 3.36% 3.65% Portfolio Turnover Rate 27% 40% 56% 60% 1 Includes performance-based investment advisory fee increases (decreases) of 0.xx%, 0.01%, 0.01%, 0.02%, and 0.01%. 73 Diversified Value Portfolio Year Ended December 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $12.57 $12.33 $11.55 $9.57 $16.33 Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains    Total Distributions Net Asset Value, End of Period $12.57 $12.33 $11.55 $9.57 Total Return 3.92% 9.33% 26.92% 36.14% Ratios/Supplemental Data Net Assets, End of Period (Millions) $732 $771 $718 $594 Ratio of Total Expenses to Average Net Assets 1 0.39% 0.40% 0.42% 0.37% Ratio of Net Investment Income to Average Net Assets 2.41% 2.15% 2.95% 3.05% Portfolio Turnover Rate 14% 12% 24% 15% 1 Includes performance-based investment advisory fee increases (decreases) of 0.xx%, (0.01%), (0.02%), (0.01%), and (0.02%). Total Stock Market Index Portfolio Year Ended December 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $23.63 $24.44 $21.73 $18.17 $31.09 Investment Operations Net Investment Income 1 1 1 Capital Gain Distributions Received 1 Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains Total Distributions Net Asset Value, End of Period $23.63 $24.44 $21.73 $18.17 Total Return 0.83% 17.11% 28.26% 37.28% Ratios/Supplemental Data Net Assets, End of Period (Millions) $786 $956 $702 $458 Ratio of Total Expenses to Average Net Assets     Acquired Fund Fees and Expenses 0.18% 0.20% 0.21% 0.16% Ratio of Net Investment Income to Average Net Assets 1.52% 1.66% 2.36% 1.93% Portfolio Turnover Rate 12% 12% 8% 16% 1 Calculated based on average shares outstanding. 74 Equity Index Portfolio Year Ended December 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $22.85 $23.51 $21.11 $17.61 $29.54 Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains Total Distributions Net Asset Value, End of Period $22.85 $23.51 $21.11 $17.61 Total Return 1.93% 14.91% 26.44% 36.93% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,132 $2,287 $1,969 $1,513 Ratio of Total Expenses to Average Net Assets 0.17% 0.19% 0.19% 0.14% Ratio of Net Investment Income to Average Net Assets 1.92% 1.91% 2.40% 2.18% Portfolio Turnover Rate 8% 12% 11% 10% Mid-Cap Index Portfolio Year Ended December 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $14.49 $14.93 $12.02 $9.22 $18.58 Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains   Total Distributions Net Asset Value, End of Period $14.49 $14.93 $12.02 $9.22 Total Return 2.04% 25.37% 40.37% 41.81% Ratios/Supplemental Data Net Assets, End of Period (Millions) $750 $824 $643 $470 Ratio of Total Expenses to Average Net Assets 0.26% 0.28% 0.29% 0.24% Ratio of Net Investment Income to Average Net Assets 1.11% 1.19% 1.25% 1.26% Portfolio Turnover Rate 27% 22% 29% 32% 75 Growth Portfolio Year Ended December 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $12.99 $13.18 $11.87 $8.89 $14.39 Investment Operations Net Investment Income 1 Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains     Total Distributions Net Asset Value, End of Period $12.99 $13.18 $11.87 $8.89 Total Return 0.84% 11.81% 35.05% 37.72% Ratios/Supplemental Data Net Assets, End of Period (Millions) $260 $271 $260 $203 Ratio of Total Expenses to Average Net Assets 2 0.40% 0.40% 0.40% 0.35% Ratio of Net Investment Income to Average Net Assets 0.54% 0.73% 1 0.81% 0.73% Portfolio Turnover Rate 45% 105% 95% 120% 1 Net investment income per share and the ratio of net investment income to average net assets include $0.014 and 0.11%, respectively, resulting from a special dividend from VeriSign Inc. in December 2010. 2 Includes performance-based investment advisory fee increases (decreases) of 0.xx%, (0.01%), (0.02%), (0.02%), and (0.02%). Capital Growth Portfolio Year Ended December 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $15.69 $16.38 $15.04 $12.42 $18.55 Investment Operations Net Investment Income (Loss) 1 Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains Total Distributions Net Asset Value, End of Period $15.69 $16.38 $15.04 $12.42 Total Return 0.93% 13.08% 34.30% 30.36% Ratios/Supplemental Data Net Assets, End of Period (Millions) $370 $337 $313 $251 Ratio of Total Expenses to Average Net Assets 0.42% 0.44% 0.45% 0.42% Ratio of Net Investment Income to Average Net Assets 1.03% 1.05% 1 0.93% 0.90% Portfolio Turnover Rate 11% 7% 8% 18% 1 Net investment income per share and the ratio of net investment income to average net assets include $0.031 and 0.21%, respectively, resulting from a special dividend from Weyerhaeuser Co. in July 2010. 76 Small Company Growth Portfolio Year Ended December 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $17.89 $17.68 $13.46 $9.78 $18.15 Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains    Total Distributions Net Asset Value, End of Period $17.89 $17.68 $13.46 $9.78 Total Return 1.36% 31.79% 39.38% 39.47% Ratios/Supplemental Data Net Assets, End of Period (Millions) $834 $759 $566 $432 Ratio of Total Expenses to Average Net Assets 2 0.41% 0.41% 0.40% 0.33% Ratio of Net Investment Income to Average Net Assets 0.23% 0.30% 0.43% 0.80% Portfolio Turnover Rate 59% 62% 60% 94% 1 Calculated based on average shares outstanding. 2 Includes performance-based investment advisory fee increases (decreases) of 0.xx%, 0.04%, 0.02%, 0.00%, and (0.03%). Excludes the Acquired Fund Fees and Expenses shown under Annual Portfolio Operating Expenses, which are not direct costs paid by Portfolio shareholders. International Portfolio Year Ended December 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $15.58 $18.29 $16.05 $11.81 $23.84 Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains    Total Distributions Net Asset Value, End of Period $15.58 $18.29 $16.05 $11.81 Total Return 13.54% 15.79% 42.57% 44.87% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,507 $1,789 $1,627 $1,114 Ratio of Total Expenses to Average Net Assets 1 0.51% 0.51% 0.52% 0.46% Ratio of Net Investment Income to Average Net Assets 1.97% 1.59% 1.99% 2.90% Portfolio Turnover Rate 33% 40% 41% 59% 1 Includes performance-based investment advisory fee increases (decreases) of 0.xx%, 0.04%, 0.04%, 0.04%, and 0.03%. 77 REIT Index Portfolio Year Ended December 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $10.90 $10.35 $8.30 $7.65 $18.92 Investment Operations Net Investment Income 1 Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains  Total Distributions Net Asset Value, End of Period $10.90 $10.35 $8.30 $7.65 Total Return 8.44% 28.25% 29.14% 37.25% Ratios/Supplemental Data Net Assets, End of Period (Millions) $516 $466 $339 $263 Ratio of Total Expenses to Average Net Assets 0.28% 0.30% 0.31% 0.30% Ratio of Net Investment Income to Average Net Assets 2.21% 2.23% 4.04% 3.24% Portfolio Turnover Rate 13% 17% 19% 15% 1 Calculated based on average shares outstanding. 78 General Information Each Portfolio of the Vanguard Variable Insurance Fund offers its shares to insurance companies that fund both annuity and life insurance contracts. Because of differences in tax treatment or other considerations, the best interests of various contract owners participating in a Portfolio might at some time be in conflict. The Funds board of trustees will monitor for any material conflicts and determine what action, if any, should be taken. If the board of trustees determines that continued offering of shares would be detrimental to the best interests of a Portfolios shareholders, the Portfolio may suspend the offering of shares for a period of time. If the board of trustees determines that a specific purchase acceptance would be detrimental to the best interests of the Portfolios shareholders (for example, because of the size of the purchase request or a history of frequent trading by the investor), the Portfolio may reject such a purchase request. If you wish to redeem money from a Portfolio, please refer to the instructions provided in the accompanying prospectus for the annuity or life insurance program. Shares of the Portfolio may be redeemed on any business day. The redemption price of shares will be at the next-determined net asset value (NAV) per share. Redemption proceeds will be wired to the administrator generally on the day following receipt of the redemption request, but no later than seven calendar days. Contract owners will receive their redemption checks from the administrator. A Portfolio may suspend the redemption right or postpone payment at times when the New York Stock Exchange is closed or during any emergency circumstances, as determined by the SEC. The exchange privilege (your ability to redeem shares from one Portfolio to purchase shares of another Portfolio) may be available to you through your contract. Although we make every effort to maintain the exchange privilege, Vanguard reserves the right to revise or terminate this privilege, limit the amount of an exchange, or reject any exchange, at any time, without notice. If the board of trustees determines that it would be detrimental to the best interests of a Portfolios remaining shareholders to make payment in cash, the Portfolio may pay redemption proceeds, in whole or in part, by an in-kind distribution of readily marketable securities. For certain categories of investors, the Portfolio has authorized one or more brokers to accept on its behalf purchase and redemption orders. The brokers are authorized to designate other intermediaries to accept purchase and redemption orders on the Portfolios behalf. A Portfolio will be deemed to have received a purchase or redemption order when an authorized broker, or a brokers authorized designee, accepts the order in accordance with the Portfolios instructions. In most cases, for these categories of investors, a contract owners properly transmitted order will be priced at the Portfolios next-determined NAV after the order is accepted by the authorized broker or the brokers designee. The contract owner should review the authorized brokers policies relating to trading in the Vanguard funds. We generally post on our website at vanguard.com, in the Holdings section of the Profile page for each Portfolio, a detailed list of the securities held by the Portfolio (under Portfolio Holdings ), as of the end of the most recent calendar quarter. This list is updated within 30 days after the end of each calendar quarter. For the Money Market Portfolio, a detailed list of the securities held by the Portfolio as of the last business day of the most recent month is updated within 5 business days after the end of the month. This list will remain available online for at least 6 months after the initial posting. Except with respect to the Money Market Portfolio, Vanguard may exclude any portion of these portfolio holdings from publication when deemed in the best interest of the Portfolio. We also generally post the ten largest stock portfolio holdings of the Portfolio and the percentage of the Portfolios total assets that each of these holdings represents, as of the end of the most recent calendar quarter. This list is generally updated within 15 calendar days after the end of each calendar quarter. Please consult the Vanguard Variable Insurance Funds Statement of Additional Information or our website for a description of the policies and procedures that govern disclosure of the portfolio holdings. 79 CFA ® is a trademark owned by CFA Institute. Vanguard funds are not sponsored, endorsed, sold, or promoted by the University of Chicago or its Center for Research in Security Prices, and neither the University of Chicago nor its Center for Research in Security Prices makes any representation regarding the advisability of investing in the funds. THESE FUNDS ARE NOT SPONSORED, ENDORSED, SOLD OR PROMOTED BY MSCI INC. (MSCI), ANY OF ITS AFFILIATES, ANY OF ITS DIRECT OR INDIRECT INFORMATION PROVIDERS OR ANY OTHER THIRD PARTY INVOLVED IN, OR RELATED TO, COMPILING, COMPUTING OR CREATING ANY MSCI INDEX (COLLECTIVELY, THE MSCI PARTIES). THE MSCI INDEXES ARE THE EXCLUSIVE PROPERTY OF MSCI. MSCI AND THE MSCI INDEX NAMES ARE SERVICE MARK(S) OF MSCI OR ITS AFFILIATES AND HAVE BEEN LICENSED FOR USE FOR CERTAIN PURPOSES BY VANGUARD. NONE OF THE MSCI PARTIES MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, TO THE OWNERS OF THESE FUND OR ANY MEMBER OF THE PUBLIC REGARDING THE ADVISABILITY OF INVESTING IN FUNDS GENERALLY OR IN THESE FUNDS PARTICULARLY OR THE ABILITY OF ANY MSCI INDEX TO TRACK CORRESPONDING STOCK MARKET PERFORMANCE. MSCI OR ITS AFFILIATES ARE THE LICENSORS OF CERTAIN TRADEMARKS, SERVICE MARKS AND TRADE NAMES AND OF THE MSCI INDEXES WHICH ARE DETERMINED, COMPOSED AND CALCULATED BY MSCI WITHOUT REGARD TO THESE FUNDS OR THE ISSUER OR OWNER OF THESE FUNDS. NONE OF THE MSCI PARTIES HAS ANY OBLIGATION TO TAKE THE NEEDS OF THE ISSUERS OR OWNERS OF THESE FUNDS INTO CONSIDERATION IN DETERMINING, COMPOSING OR CALCULATING THE MSCI INDEXES. NONE OF THE MSCI PARTIES IS RESPONSIBLE FOR OR HAS PARTICIPATED IN THE DETERMINATION OF THE TIMING OF, PRICES AT, OR QUANTITIES OF THESE FUNDS TO BE ISSUED OR IN THE DETERMINATION OR CALCULATION OF THE CONSIDERATION INTO WHICH THESE FUND ARE REDEEMABLE. NONE OF THE MSCI PARTIES HAS ANY OBLIGATION OR LIABILITY TO THE OWNERS OF THESE FUNDS IN CONNECTION WITH THE ADMINISTRATION, MARKETING OR OFFERING OF THESE FUNDS. ALTHOUGH MSCI SHALL OBTAIN INFORMATION FOR INCLUSION IN OR FOR USE IN THE CALCULATION OF THE MSCI INDEXES FROM SOURCES WHICH MSCI CONSIDERS RELIABLE, NONE OF THE MSCI PARTIES WARRANTS OR GUARANTEES THE ORIGINALITY, ACCURACY AND/OR THE COMPLETENESS OF ANY MSCI INDEX OR ANY DATA INCLUDED THEREIN. NONE OF THE MSCI PARTIES MAKES ANY WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY LICENSEE, LICENSEES CUSTOMERS OR COUNTERPARTIES, ISSUERS OF THE FUNDS, OWNERS OF THE FUNDS, OR ANY OTHER PERSON OR ENTITY, FROM THE USE OF ANY MSCI INDEX OR ANY DATA INCLUDED THEREIN IN CONNECTION WITH THE RIGHTS LICENSED HEREUNDER OR FOR ANY OTHER USE. NONE OF THE MSCI PARTIES SHALL HAVE ANY LIABILITY FOR ANY ERRORS, OMISSIONS OR INTERRUPTIONS OF OR IN CONNECTION WITH ANY MSCI INDEX OR ANY DATA INCLUDED THEREIN. FURTHER, NONE OF THE MSCI PARTIES MAKES ANY EXPRESS OR IMPLIED WARRANTIES OF ANY KIND, AND THE MSCI PARTIES HEREBY EXPRESSLY DISCLAIM ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO ANY MSCI INDEX AND ANY DATA INCLUDED THEREIN. WITHOUT LIMITING ANY OF THE FOREGOING, IN NO EVENT SHALL ANY OF THE MSCI PARTIES HAVE ANY LIABILITY FOR ANY DIRECT, INDIRECT, SPECIAL, PUNITIVE, CONSEQUENTIAL OR ANY OTHER DAMAGES (INCLUDING WITHOUT LIMITATION LOST PROFITS) EVEN IF NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES. This fund is not sponsored, endorsed, sold or promoted by Standard & Poors and its affiliates ("S&P"). S&P makes no representation, condition or warranty, express or implied, to the owners of the fund or any member of the public regarding the advisability of investing in securities generally or in the fund particularly or the ability of the Standard & Poors 500 Index to track the performance of certain financial markets and/or sections thereof and/or of groups of assets or asset classes. S&Ps only relationship to The Vanguard Group, Inc. is the licensing of certain trademarks and trade names and of the Standard & Poors 500 Index which is determined, composed and calculated by S&P without regard to The Vanguard Group, Inc. or the fund. S&P has no obligation to take the needs of The Vanguard Group, Inc. or the owners of the fund into consideration in determining, composing or calculating the Standard & Poors 500 Index. S&P is not responsible for and has not participated in the determination of the prices and amount of the fund or the timing of the issuance or sale of the fund or in the determination or calculation of the equation by which the fund shares are to be converted into cash. S&P has no obligation or liability in connection with the administration, marketing, or trading of the fund. S&P does not guarantee the accuracy and/or the completeness of the Standard & Poors 500 Index or any data included therein and S&P shall have no liability for any errors, omissions, or interruptions therein. S&P makes no warranty, condition or representation, express or implied, as to results to be obtained by The Vanguard Group, Inc., owners of the fund, or any other person or entity from the use of the Standard & Poors 500 Index or any data included therein. S&P makes no express or implied warranties, representations or conditions, and expressly disclaims all warranties or conditions of merchantability or fitness for a particular purpose or use and any other express or implied warranty or condition with respect to the Standard & Poors 500 Index or any data included therein. Without limiting any of the foregoing, in no event shall S&P have any liability for any special, punitive, indirect, or consequential damages (including lost profits) resulting from the use of the Standard & Poors 500 Index or any data included therein, even if notified of the possibility of such damages. 80 Glossary of Investment Terms Acquired Fund. Any mutual fund, business development company, closed-end investment company, or other pooled investment vehicle whose shares are owned by a portfolio. Active Management. An investment approach that seeks to exceed the average returns of a particular financial market or market segment. Active managers rely on research, market forecasts, and their own judgment and experience in selecting securities to buy and sell. Average Maturity. The average length of time until bonds held by a portfolio reach maturity and are repaid. In general, the longer the average maturity, the more a portfolios share price fluctuates in response to changes in market interest rates. In calculating average maturity, a portfolio uses a bonds maturity or, if applicable, an earlier date on which the advisor believes it is likely that a maturity-shortening device (such as a call, put, refunding, prepayment or redemption provision, or an adjustable coupon) will cause the bond to be repaid. Barclays U.S. 15 Year Credit Bond Index. An index that includes investment-grade corporate and international dollar-denominated bonds with maturities of 1 to 5 years. Barclays U.S. Aggregate Bond Index. An index that is the broadest measure of the taxable U.S. bond market, including most Treasury, agency, corporate, mortgage-backed, asset-backed, and international dollar-denominated issues, all with investment-grade ratings (rated Baa3 or above by Moodys) and maturities of 1 year or more. Barclays U.S. Corporate High-Yield Bond Index. An index that includes mainly corporate bonds with credit ratings at or below Ba1 (Moody's) or BB+ (Standard & Poor's); these issues are considered below investment grade. Bond. A debt security (IOU) issued by a corporation, government, or government agency in exchange for the money you lend it. In most instances, the issuer agrees to pay back the loan by a specific date and to make regular interest payments until that date. Capital Gains Distribution. Payment to portfolio shareholders of gains realized on securities that a portfolio has sold at a profit, minus any realized losses. Cash Investments. Cash deposits, short-term bank deposits, and money market instruments that include U.S. Treasury bills and notes, bank certificates of deposit (CDs), repurchase agreements, commercial paper, and bankers acceptances. Citigroup 3-Month U.S. Treasury Bill Index. An index that measures the performance of short-term U.S. government debt securities. Common Stock. A security representing ownership rights in a corporation. A stockholder is entitled to share in the companys profits, some of which may be paid out as dividends. Composite Stock/Bond Index. An index that is weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index. Corporate Bond. An IOU issued by a business that wants to borrow money. As with other types of bonds, the issuer promises to repay the borrowed money on a specific date and generally to make interest payments in the meantime. Cost Basis. The adjusted cost of an investment, used to determine a capital gain or loss for tax purposes. Coupon. The interest rate paid by the issuer of a debt security until its maturity. It is expressed as an annual percentage of the face value of the security. Distributions. Payments to portfolio shareholders of dividend income, capital gains, and return of capital generated by the portfolios investment activities and distribution policies, after expenses. Dividend Distribution. Payment to portfolio shareholders of income from interest or dividends generated by a portfolios investments. Dow Jones U.S. Total Stock Market Float Adjusted Index. An index that represents the entire U.S. stock market and tracks more than 5,000 stocks, excluding shares of securities not available for public trading . Duration. A measure of the sensitivity of bondand bond fundprices to interest rate movements. For example, if a bond has a duration of two years, its price would fall by approximately 2% when interest rates rose by 1%. On the other hand, the bonds price would rise by approximately 2% when interest rates fell by 1%. 81 Expense Ratio. A portfolios total annual operating expenses expressed as a percentage of the portfolios average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Face Value. The amount to be paid at a bonds maturity; also known as the par value or principal. Fixed Income Security. An investment, such as a bond, representing a debt that must be repaid by a specific date, and on which the borrower must pay a fixed, variable, or floating rate of interest. Float-Adjusted Index. An index that weights its constituent securities based on the value of the constituent securities that are available for public trading, rather than the value of all constituent securities. Some portion of an issuers securities may be unavailable for public trading because, for example, those securities are owned by company insiders on a restricted basis or by a government agency. By excluding unavailable securities, float-adjusted indexes can produce a more accurate picture of the returns actually experienced by investors in the measured market. FTSE High Dividend Yield Index. An index that tracks common stocks of U.S. companies that have paid above-average dividends for the previous 12 months, excluding REITs. Fund of Funds. A mutual fund that pursues its objective by investing in other mutual funds. Inception Date. The date on which the assets of a portfolio are first invested in accordance with the portfolios investment objective. For portfolios with a subscription period, the inception date is the day after that period ends. Investment performance is generally measured from the inception date. Indexing. A low-cost investment strategy in which a mutual fund attempts to trackrather than outperforma specified market benchmark or index. Investment-Grade Bond. A debt security whose credit quality is considered by independent bond-rating agencies, or through independent analysis conducted by a portfolios advisor, to be sufficient to ensure timely payment of principal and interest under current economic circumstances. Debt securities rated in one of the four highest rating categories are considered investment grade. Other debt securities may be considered by an advisor to be investment grade. Liquidity. The degree of a securitys marketability (that is, how quickly the security can be sold at a fair price and converted to cash). Median Market Capitalization. An indicator of the size of companies in which a portfolio invests; the midpoint of market capitalization (market price x shares outstanding) of a portfolios stocks, weighted by the proportion of the portfolios assets invested in each stock. Stocks representing half of the portfolios assets have market capitalizations above the median, and the rest are below it. Mortgage-Backed Security. A bond or pass-through certificate that represents an interest in an underlying pool of mortgages and is issued by various government agencies or private corporations. Unlike ordinary fixed income securities, mortgage-backed securities include both interest and principal as part of their regular payments. MSCI ACWI ex USA. An index that tracks stock markets in countries included in the MSCI EAFE Index plus Canada and a number of emerging markets, but excluding the United States. MSCI EAFE Index . An index that tracks more than 1,000 stocks from more than 20 developed markets in Europe and the Pacific Rim. Mutual Fund. An investment company that pools the money of many people and invests it in a variety of securities in an effort to achieve a specific objective over time. Non-Investment-Grade Bond. A debt security whose credit quality is considered by independent bond-rating agencies, or through independent analysis conducted by a portfolios advisor, to be uncertain. These high-risk corporate bonds have a credit-quality rating equivalent to or below Moodys Ba or Standard & Poors BB and are commonly referred to as junk bonds. Principal. The face value of a debt instrument or the amount of money put into an investment. Real Estate Investment Trust (REIT). A company that owns and manages a group of properties, mortgages, or both. REIT Spliced Index. An index that reflects performance of the MSCI US REIT Index adjusted to include a 2% cash position (Lipper Money Market Average) through April 30, 2009, and performance of the MSCI US REIT Index thereafter. Russell 1000 Growth Index. An index that measures the performance of those Russell 1000 Index companies with higher price/book ratios and higher predicted growth rates. 82 Russell 1000 Value Index. An index that measures the performance of those Russell 1000 Index companies with lower price/book ratios and lower predicted growth rates. Russell 2500 Growth Index. An index that measures the performance of those Russell 2500 Index companies with higher price/book ratios and higher predicted growth rates. S&P MidCap 400 Index. An index that includes stocks of 400 mid-sized U.S. companies representing a spectrum of industries. S&P Total Market Index. An index that reflects the entire U.S. stock market by combining the S&P 500 and the S&P Completion Index to form a benchmark for the full U.S. equity market. Securities. Stocks, bonds, money market instruments, and other investments. Spliced Barclays U.S. Aggregate Float Adjusted Index. An index that reflects performance of the Barclays U.S. Aggregate Bond Index (not float-adjusted) through December 31, 2009, and performance of the Barclays U.S. Aggregate Float Adjusted Index thereafter. Spliced Equity Income Index. An index that reflects performance of the Russell 1000 Value Index through July 31, 2007, and performance of the FTSE High Dividend Yield Index thereafter. Spliced International Index. An index that reflects performance of the MSCI EAFE Index through May 31, 2010, and performance of the MSCI ACWI ex USA thereafter. Spliced Mid Cap Index . An index that reflects performance of the S&P MidCap 400 Index through May 16, 2003, and performance of the MSCI US Mid Cap 450 Index thereafter. Spliced Total Market Index. An index that reflects performance of the Dow Jones U.S. Total Stock Market Index (formerly known as the Dow Jones Wilshire 5000 Index) through June 17, 2005, and performance of the S&P Total Market Index thereafter. Standard & Poors 500 Index. A widely recognized benchmark of U.S. stock market performance that is dominated by the stocks of large U.S. companies. Total Return. A percentage change, over a specified time period, in a portfolios net asset value, assuming the reinvestment of all distributions of dividends and capital gains. Volatility. The fluctuations in value of a mutual fund or other security. The greater a portfolios volatility, the wider the fluctuations in its returns. Yield. Income (interest or dividends) earned by an investment, expressed as a percentage of the investments price. This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard ® > vanguard.com For More Information If you would like more information about Vanguard Variable Insurance Fund, the following documents are available free upon request: Annual/Semiannual Reports to Shareholders Additional information about the Funds investments is available in the Funds annual and semiannual reports to shareholders. In the annual reports, you will find a discussion of the market conditions and investment strategies that significantly affected the Funds performance during its last fiscal year. Statement of Additional Information (SAI) The SAI provides more detailed information about the Fund and is incorporated by reference into (and thus legally a part of) this prospectus. To receive a free copy of the latest annual or semiannual reports or the SAI, or to request additional information about the Fund or other Vanguard funds, please visit vanguard.com or contact us as follows: Vanguard Annuity and Insurance Services P.O. Box 2600 Valley Forge, PA 19482-2600 Telephone: 800-522-5555 Text Telephone for the hearing impaired: 800-952-3335 Information Provided by the Securities and Exchange Commission (SEC) You can review and copy information about the Fund (including the SAI) at the SECs Public Reference Room in Washington, DC. To find out more about this public service, call the SEC at 202-551-8090. Reports and other information about the Fund are also available in the EDGAR database on the SECs website at sec.gov, or you can receive copies of this information, for a fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. Funds Investment Company Act file number: 811-05962 © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PART B VANGUARD ® VARIABLE INSURANCE FUNDS STATEMENT OF ADDITIONAL INFORMATION April xx, 2013 This Statement of Additional Information is not a prospectus but should be read in conjunction with the Fund’s current prospectus dated (
